EXHIBIT 10.1
Execution Version



 

--------------------------------------------------------------------------------



 


 
STOCK PURCHASE AGREEMENT
 
DATED AS OF APRIL 30, 2012
 
BY AND AMONG
 
NLAYER COMMUNICATIONS, INC.,
 
JORDAN LOWE,
 
DANIEL BROSK TRUST DATED DECEMBER 22, 2006
 
 
GLOBAL TELECOM & TECHNOLOGY AMERICAS, INC.
 
AND
 
GLOBAL TELECOM & TECHNOLOGY, INC.
(solely with respect to ARTICLE VIII)
 
 
 
 

--------------------------------------------------------------------------------

 


 


 



 
 

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS
Page
 
Article I Purchase and Sale of Shares; Closing
 1

 
 
Section 1.1
Purchase and Sale of Shares 
1

 
Section 1.2
Purchase Price 
2

 
Section 1.3
Manner of Payment of Purchase Price 
3

 
Section 1.4
The Closing 
3

 
Section 1.5
Closing Deliveries 
3

 
Section 1.6
Purchase Price Adjustment 
6

 
Section 1.7
Procedures and Restrictions Applicable to Determination of Deferred Payment 
8

 
Section 1.8
Shares in Payment of Deferred Payment 
11

 
Article II Representations and Warranties of Purchaser 
12

 
 
Section 2.1
Organization and Standing 
12

 
Section 2.2
Authority; Enforceability 
12

 
Section 2.3
Consents 
13

 
Section 2.4
Legal Matters 
13

 
Section 2.5
No Violation 
13

 
Section 2.6
Accredited Investor 
13

 
Section 2.7
Brokers’ and Finders’ Fees 
13

 
Section 2.8
Issuance of Deferred Payment Shares 
14

 
Section 2.9
Financial Ability; No Restrictions 
14

 
Section 2.10
SEC Reports; Financial Statements 
14

 
Article III Representations And Warranties Regarding The Company
15

 
 
Section 3.1
Organization, Existence and Good Standing 
15

 
Section 3.2
Authority; Enforceability 
15

 
Section 3.3
Subsidiaries 
16

 
Section 3.4
Capitalization 
16

 
Section 3.5
Consents 
17

 
Section 3.6
No Violation 
17

 
Section 3.7
Certain Actions and Developments 
17

 
Section 3.8
Financial Statements 
19

 
Section 3.9
Absence of Undisclosed Liabilities 
20

 
Section 3.10
Personal Property; All Assets 
20

 
Section 3.11
Real Estate 
21

 
Section 3.13
Permits and Licenses 
21

 
Section 3.14
Compliance with Laws 
22

 
Section 3.15
Contracts 
22

 
Section 3.16
Intellectual Property 
24

 
Section 3.17
Taxes 
25

 
Section 3.18
Employment Matters 
27

 
Section 3.19
Legal Matters 
28

 
Section 3.20
Absence of Certain Practices 
28

 
Section 3.21
Affiliated Transactions 
28

 
Section 3.22
Customers, Sales Agents and Suppliers 
29

 
 
-i-

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS
(continued)
Page
 
 
Section 3.23
Warranties 
29

 
Section 3.25
Brokers’ and Finders’ Fees 
29

 
Article IV Representations And Warranties Of The Sellers 
29

 
 
Section 4.1
Organization and Standing 
30

 
Section 4.2
Authority; Enforceability 
30

 
Section 4.3
No Violation 
30

 
Section 4.4
Consents 
31

 
Section 4.5
Ownership 
31

 
Section 4.6
Legal Matters 
31

 
Section 4.7
Certain Relationships 
31

 
Section 4.8
Brokers’ and Finders’ Fees 
31

 
Article V Other Covenants And Agreements
32

 
 
Section 5.1
Further Assurances 
32

 
Section 5.2
Payments of Accounts Receivable 
32

 
Section 5.3
Third Party Claims 
32

 
Section 5.4
Confidentiality 
33

 
Section 5.5
Non-Competition for the Benefit of Purchaser 
33

 
Section 5.6
Non-Solicitation of Business Relations for the Benefit of Purchaser
34

 
Section 5.7
Non-Solicitation for Employment for the Benefit of Purchaser 
35

 
Section 5.8
Non-Disparagement for the Benefit of Purchaser 
35

 
Section 5.9
Non-Solicitation for Employment for the Benefit of the Sellers 
35

 
Section 5.10
Intention of Parties Regarding Restrictive Covenants; Remedies 
36

 
Article VI Tax Matters
37

 
 
Section 6.1
Payment of Taxes; Preparation and Filing of Tax Returns 
37

 
Section 6.2
Taxes Election 
39

 
Section 6.3
Tax Covenants 
41

 
Section 6.4
Cooperation on Tax Matters 
42

 
Article VII Survival; Indemnification
42

 
 
Section 7.1
Survival; Expiration of Indemnification Obligations 
42

 
Section 7.2
Indemnification of Purchaser 
43

 
Section 7.3
Indemnification of the Sellers 
44

 
Section 7.4
Limitation of Indemnification Obligations 
44

 
Section 7.5
Indemnification Claim Procedure 
45

 
Section 7.6
Procedures Relating to Indemnification for Third-Party Claims 
46

 
Section 7.7
Determination of Loss Amount; Reliance 
48

 
Section 7.8
Payment of Amounts Due 
49

 
Section 7.9
Exclusive Remedy 
50

 
-ii-

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS
(continued)
Page
 
Article VIII Miscellaneous 
50

 
 
Section 8.1
Expenses 
50

 
Section 8.2
Publicity 
51

 
Section 8.3
Notices 
51

 
Section 8.4
Assignment 
52

 
Section 8.5
Severability 
52

 
Section 8.6
Interpretation 
53

 
Section 8.7
Construction 
53

 
Section 8.8
Amendment and Waiver 
54

 
Section 8.9
Entire Agreement 
54

 
Section 8.10
Counterparts 
54

 
Section 8.11
Governing Law 
54

 
Section 8.12
Consent to Jurisdiction; Waiver of Jury Trial 
55

 
Section 8.13
No Third Party Beneficiaries 
56

 
Section 8.14
Remedies 
56

 
Section 8.15
Deliveries to Purchaser 
56

 
Section 8.16
Parent Guarantee 
56




 
 
-iii-

--------------------------------------------------------------------------------

 


STOCK PURCHASE AGREEMENT
 
This STOCK PURCHASE AGREEMENT (this “Agreement”) is made as of April 30, 2012,
by and among nLayer Communications, Inc., an Illinois corporation (the
“Company”), Jordan Lowe, an individual, Daniel Brosk Trust dated December 22,
2006 (the “Trust”), Global Telecom & Technology Americas, Inc., a Virginia
corporation (“Purchaser”), and, solely with respect to Article VIII, Global
Telecom & Technology, Inc., a Delaware corporation (“Parent”).  Jordon Lowe and
the Trust are sometimes referred to in this Agreement individually as a “Seller”
and collectively as the “Sellers,” and the Company, the Sellers, Purchaser and
Parent are sometimes referred to in this Agreement individually as a “Party” and
collectively as the “Parties.”  Capitalized terms used in this Agreement without
definition are defined in Annex I.
 
PRELIMINARY STATEMENTS
 
A.           The Sellers collectively, beneficially and of record, own all of
the issued and outstanding shares of the Company’s common stock, no par value
per share (the “Shares”).
 
B.           The Company is engaged in the business of providing Internet
Protocol (IP)-based and data transport services to providers and end-users in
North America and Europe (the “nLayer Business”).
 
C.           Purchaser desires to purchase all of the Shares from the Sellers,
and each of the Sellers desires to sell the Shares owned by such Seller to
Purchaser, on the terms and subject to the conditions herein contained (the
“Purchase”).
 
D.           In connection with the consummation of the transactions
contemplated hereby, and immediately prior to the consummation of the Closing,
the Parties agree that the Company will distribute to its stockholders all cash
of the Company.
 
AGREEMENT
 
In consideration of the mutual agreements and covenants contained in this
Agreement and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties agree as follows:
 
ARTICLE I
PURCHASE and SALE OF SHARES; CLOSING
 
Section 1.1          Purchase and Sale of Shares.  Upon the terms and subject to
the conditions set forth in this Agreement, each Seller hereby sells, assigns,
transfers and conveys to Purchaser, and Purchaser hereby purchases and acquires
from such Seller, all right, title and interest in and to the Shares set forth
across from the name of such Seller on Exhibit A in exchange for the payment by
Purchaser of the amounts provided in Section 1.2 (the “Purchase Price”), which
amount shall be subject to adjustment pursuant to Section 1.6.
 


 
 

--------------------------------------------------------------------------------

 


Section 1.2          Purchase Price.  The Purchase Price consists of:
 
(a)           an aggregate of Twelve Million Dollars ($12,000,000) that will be
paid by Purchaser to the Sellers at the Closing (the “Closing Date Payment”);
plus
 
(b)           an aggregate of Three Million Dollars ($3,000,000) that will be
paid by Purchaser to the Sellers on the earlier to occur of (i) April 30, 2013,
and (ii) the occurrence of a Triggering Event; plus
 
(c)           an aggregate of One Million Five Hundred Thousand Dollars
($1,500,000) that will be paid by Purchaser to the Sellers on the earlier to
occur of (i) October 31, 2013, and (ii) the occurrence of a Triggering Event;
plus
 
(d)           an aggregate of One Million Five Hundred Thousand Dollars
($1,500,000) that will be paid by Purchaser to the Sellers on the earlier to
occur of (i) April 30, 2014, and (ii) the occurrence of a Triggering Event (such
amount, together with the amounts referred to in the preceding clauses 1.2(b)
and 1.2(c), the “Deferred Payments”; each date on which a Deferred Payment is
required to be paid pursuant to any of clauses 1.2(b), 1.2(c) or 1.2(d) is
referred to herein as a “Deferred Payment Date”).
 
(e)           A “Triggering Event” shall be deemed to have occurred at such time
as any of the following events have occurred: (i) a sale of a capital stock of
the Company to a Person who was not an Affiliate of the Company immediately
prior to such transaction, which capital stock represents either a majority of
the outstanding common stock or the outstanding voting power for the election of
directors (for the avoidance of doubt, this would not apply to a sale of capital
stock of Purchaser or Parent) or the sale of all or substantially all of the
assets of the Company; (ii) the acceleration prior to maturity of the payment
obligations under any senior secured indebtedness for borrowed money of
Purchaser, Parent or any of its Subsidiaries from time to time outstanding,
provided such obligations are in excess of Five Hundred Thousand Dollars
($500,000); (iii) Purchaser, Parent or the Company pursuant to or within the
meaning of any bankruptcy Laws: (A) commences a Proceeding for protection from
creditors under the United States Bankruptcy Code or the UK Insolvency Act 1986;
(B) consents to the entry of an order for relief against it in a Proceeding
under the United States Bankruptcy Code or the UK Insolvency Act 1986; (C)
consents to the appointment of a Custodian (as defined below) of Purchaser,
Parent or the Company for all or substantially all of its property; (D) makes a
general assignment for the benefit of its creditors; or (E) admits in writing
that it is generally unable to pay its debts as the same become due; (iv) a
court of competent jurisdiction enters an order or decree under any bankruptcy
Law that (1) is for relief against Purchaser, Parent or the Company in an
involuntary case; (2) appoints a Custodian of Purchaser, Parent or the Company
for all or substantially all of its property; or (3) orders the liquidation of
Purchaser, Parent or the Company, in each case which is not dismissed or stayed
within thirty (30) days; and (v) any default in payment, when and as due, by
Purchaser of any amounts under Section 1.2 or 6.2(d), which default in payment
continues for twenty (20) or more consecutive calendar days (taking into account
the resolution of any disputed payments under Section 1.7 or Section 6.2, as
applicable). The term “Custodian” means any receiver, trustee, assignee,
liquidator or similar official under any bankruptcy Law.
 


 
2

--------------------------------------------------------------------------------

 
 
Section 1.3          Manner of Payment of Purchase Price.
 
(a)           Allocation.  The Purchase Price shall be allocated between the
Sellers in accordance with their respective Percentage Interests.
 
(b)           Payment of the Closing Date Payment.  Subject to the terms and
conditions of this Agreement, at the Closing Purchaser shall pay the Closing
Date Payment, by wire transfer of immediately available funds, as follows:
 
(i)           an aggregate of Two Million Seventy Seven Thousand Five Hundred
Fifteen and 47/100 Dollars ($2,077,515.47) to each of the Persons, and in the
amounts set forth next to such Person’s name, set forth on Schedule 1.3(b)(i),
on behalf of the Company, in full satisfaction of all Indebtedness of the
Company as of the Closing;
 
(ii)           to the investment bankers, brokers, legal counsel, accountants
and other professional advisors of the Sellers or the Company, as set forth in
detail on Schedule 1.03(b)(ii), in full satisfaction of all fees and expenses of
such investment bankers, brokers, legal counsel, accountants and other
professional advisors of the Sellers or the Company with respect to the
transactions contemplated by this Agreement; and
 
(iii)           the balance to the Sellers, allocated in accordance with their
respective Percentage Interests, to such accounts as they have designated in
writing to Purchaser.
 
Section 1.4          The Closing.  The closing of the Purchase and the other
transactions contemplated by this Agreement (the “Closing”) is taking place
concurrently with the execution and delivery of this Agreement (the date of this
Agreement being referred to herein as the “Closing Date”) at the offices of
Kelley Drye & Warren LLP, 333 West Wacker Avenue, Chicago, Illinois 60606.
 
Section 1.5          Closing Deliveries.
 
(a)           Seller Deliveries to Purchaser.  At the Closing:
 
(i)           each Seller is assigning and transferring to Purchaser all of his
or its right, title and interest in and to the Shares by delivering to Purchaser
the certificates representing the Shares, duly endorsed in blank or accompanied
by duly executed stock powers endorsed in blank;
 
(ii)           the Sellers are delivering to Purchaser pay-off letters with
respect to the Indebtedness of the Company for borrowed money, if any,
outstanding immediately prior to the Closing and evidence that all other
Indebtedness of the Company has been, or upon delivery of the payment
contemplated by Section 1.3(b)(i), will be, satisfied in full;
 
(iii) the Sellers are delivering to Purchaser a certificate duly executed by an
authorized officer of the Company, dated as of the Closing Date, that the
transaction expenses to be paid by the Company have been, or upon delivery of
the payment contemplated by Section 1.3(b)(ii), will be, satisfied in full;
 


 
3

--------------------------------------------------------------------------------

 
 
(iv)          the Sellers are delivering to Purchaser a Transition Services
Agreement, in form and substance acceptable to Purchaser (the “Transition
Services Agreement”), by and among Server Central, Inc., an Affiliate of the
Sellers (“Server Central”), and the Company, duly executed by Server Central;
 
(v)           the Sellers are delivering to Purchaser Non-Competition and
Confidentiality Agreements, each in a form satisfactory to Purchaser
(collectively, the “Non-Compete Agreements”), duly executed by Daniel Brosk and
Server Central;
 
(vi)          the Sellers are delivering to Purchaser a Release Agreement in a
form satisfactory to Purchaser (collectively, the “Releases”), duly executed by
each Seller, Daniel Brosk and Server Central;
 
(vii)          the Sellers are delivering to Purchaser the resignations of each
director of the Company and of each of the officers of the Company, in each case
effective as of the Closing;
 
(viii)         the Sellers are delivering to Purchaser the seal, minute book and
equity interest transfer records of the Company, all original corporate records
and documents of the Company and all tangible and intangible assets of the
Company not currently in the possession of the Company but in the possession of
the Sellers, Daniel Brosk or Server Central;
 
(ix)           the Sellers are delivering to Purchaser a secretary’s
certificate, dated as of the Closing Date, duly executed by the Secretary of the
Company, relating to: (A) the incumbent officers of the Company; (B) resolutions
of the board of directors of the Company approving the transactions contemplated
by this Agreement; (C) copies of the Organizational Documents of the Company,
with the articles of incorporation thereof certified by the Secretary of State
of the State of Illinois as of a date as near as reasonably practicable to the
Closing Date;
 
(x)            the Sellers are delivering to Purchaser a good standing
certificate for the Company for the State of Illinois, dated as of a date as
near as reasonably practicable to the Closing Date;
 
(xi)           each Seller is delivering to Purchaser a certificate of such
Seller, in form and substance satisfactory to Purchaser and as prescribed under
Treasury Regulation section 1.1445-2(b)(2), dated as of the Closing Date and
sworn under penalties of perjury, certifying that such Seller is not a “foreign
person” for purposes of Code section 1445;
 
(xii)          the Sellers have delivered to Purchaser evidence, satisfactory to
Purchaser, of the termination, as of the Closing, of all stockholders agreements
to which any of the Sellers is a party and which affect any of the Shares;
 
(xiii)         the Sellers have delivered to Purchaser copies of all consents,
authorizations, orders or approvals required to be listed in Section 3.5 of the
Disclosure Schedule;


 
4

--------------------------------------------------------------------------------

 
 
 
(xiv)           the Sellers have delivered to Purchaser UCC-1, UCC-2, federal
and state tax lien, bankruptcy and five year judgment searches with respect to
the Company for its state of incorporation and for each state and county in
which its principal office or any of its material assets are located, all
prepared by search companies reasonably satisfactory to Purchaser and dated not
earlier than thirty (30) days prior to the Closing Date;
 
(xv)           the Sellers are delivering to Purchaser a Master Products and
Services Agreement, in form and substance acceptable to Purchaser and the
Sellers (the “Server Central Services Agreement”), by and between the Company
and Server Central, duly executed by Server Central;
 
(xvi)           the Sellers are delivering to Purchaser a Master Products and
Services Agreement, in form and substance acceptable to Purchaser and the
Sellers (the “CacheNetworks Services Agreement” and, together with the Server
Central Services Agreement, the “Services Agreements”), by and between the
Company and CacheNetworks, LLC, an Affiliate of the Sellers (“CacheNetworks”),
duly executed by CacheNetworks; and
 
(xvii)           the Sellers are delivering to Purchaser a registration rights
agreement, in form and substance acceptable to Purchaser and the Sellers (the
“Registration Rights Agreement”), by and among Purchaser and the Sellers, duly
executed by the Sellers.
 
(b)           Purchaser Deliveries to the Sellers.  At the Closing, Purchaser
shall deliver or cause to be delivered:
 
(i)            to the Sellers (or, pursuant to Sections 1.3(b)(i) and
1.3(b)(ii), to Persons on behalf of the Sellers) the payments referred in
Section 1.3(b);
 
(ii)           the Transition Services Agreement, duly executed by  the Company;
 
(iii)          the Server Central Services Agreement, duly executed by the
Company;
 
(iv)          the CacheNetworks Services Agreement, duly executed by the
Company;
 
(v)           the Registration Rights Agreement, duly executed by Purchaser;
 
(vi)           a secretary’s certificate, dated as of the Closing Date, duly
executed by the Secretary of Purchaser, certifying: (A) the Organizational
Documents of Purchaser as in effect as of the Closing; (B) resolutions adopted
by the board of directors of Purchaser approving the transactions contemplated
by this Agreement, including the payment of the Closing Date Payment and the
Deferred Payments; and (C) the incumbent officers of Purchaser executing this
Agreement or any of the Transaction Documents as of the Closing;
 
(vii)   a secretary’s certificate, dated as of the Closing Date, duly executed
by the Secretary of Parent, certifying: (A) the Organizational Documents of
Parent as in effect as of the Closing; (B) resolutions adopted by the board of
directors of Parent approving
 


 
5

--------------------------------------------------------------------------------

 


 
 
 the transactions contemplated by this Agreement; and (C) the incumbent officers
of Parent executing this Agreement as of the Closing; and
 
(viii)           a good standing certificate for each of Purchaser and Parent
for its jurisdiction of organization, dated as of a date as near as reasonably
practicable to the Closing Date.
 
Section 1.6          Purchase Price Adjustment.
 
(a)           Post-Closing Determination of any Purchase Price
Adjustment.  Within ninety (90) days after the Closing Date, Purchaser shall
prepare and deliver to the Sellers a statement (the “Post-Closing NWC
Statement”) setting forth (i) Purchaser’s calculation of the Net Working Capital
of the Company as of immediately prior to the Closing (the “Closing Net Working
Capital”), which shall be prepared in accordance with past practices of the
Company, and (ii) reasonable support for such calculation.  By way of example,
attached hereto as Exhibit B is a form of Post-Closing NWC Statement, based upon
the Balance Sheet (as defined below), as if the transactions contemplated hereby
were consummated on March 31, 2012.  During the thirty (30) day period after the
Post-Closing NWC Statement has been provided to the Sellers by Purchaser (the
“NWC Review Period”) either or both of the Sellers may, but shall not be
obligated to, dispute any of the items in the Post-Closing NWC Statement by
delivery of a written notice (the “NWC Dispute Notice”) to Purchaser, which
shall provide reasonable detail concerning each item that the Sellers dispute in
the Post-Closing NWC Statement, include reasonable support for each such
position, and set forth such Seller’s or the Sellers’, as applicable,
determination of the Closing Net Working Capital.  During the NWC Review Period
and any subsequent time period during which the Post-Closing NWC Statement is
being disputed as provided in this Section 1.6(a), Purchaser shall provide (and
cause the Company to provide) the Sellers and their representatives with
reasonable access, upon reasonable notice and during times mutually and
reasonably agreeable to Purchaser and the Sellers, to the books, records and
working papers of Purchaser and the Company that are reasonably related to the
Post-Closing NWC Statement.  If the Sellers do not deliver to Purchaser a NWC
Dispute Notice prior to the expiration of the NWC Review Period, the Sellers
shall be conclusively deemed to have waived any right to object to the
Post-Closing NWC Statement delivered by Purchaser and the Post-Closing NWC
Statement delivered by Purchaser shall be final and binding upon Purchaser, the
Company and the Sellers.  If the Sellers deliver a NWC Dispute Notice to
Purchaser prior to the expiration of the NWC Review Period, then for a period of
thirty (30) days after receipt by Purchaser of such NWC Dispute Notice,
Purchaser and the Sellers shall negotiate in good faith to resolve the items
disputed by the Sellers in such NWC Dispute Notice.  If Purchaser and the
Sellers resolve all of the disputed items in such NWC Dispute Notice during such
thirty (30) day period, the Post-Closing NWC Statement shall be revised to
reflect such resolution, and as so revised shall be final and binding upon
Purchaser, the Company and the Sellers. If the Sellers deliver an NWC Dispute
Notice to Purchaser prior to the expiration of the NWC Review Period and
Purchaser and the Sellers do not resolve all of the disputed items in such NWC
Dispute Notice within the period of thirty (30) days after receipt by Purchaser
of such NWC Dispute Notice, Purchaser and the Sellers shall jointly engage
McGladrey & Pullen, LLP or, if such firm is unwilling to serve in such capacity,
another nationally-recognized independent accounting firm reasonably acceptable
to both Purchaser and the Sellers (the “Independent Accountants”) (it being
acknowledged that an objection to proposed Independent Accountants shall be
 


 
6

--------------------------------------------------------------------------------

 


reasonable if such accounting firm has previously provided services to
Purchaser, the Company, any Seller or their respective Affiliates) and submit
the disputed items to the Independent Accountants for resolution.  The
Independent Accountants shall act as experts and not arbiters and shall
determine only those items on the Post-Closing NWC Statement that continue to be
disputed by Purchaser and the Sellers as of the time of engagement of the
Independent Accountants.  Each of Purchaser and the Sellers shall furnish to the
Independent Accountants such work papers, schedules and other documents and
information relating to the unresolved disputed items as the Independent
Accountants may reasonably request.  The Independent Accountants shall establish
the procedures it shall follow (including procedures regarding the presentation
of materials supporting each such Party's position) giving due regard to the
mutual intention of Purchaser and the Sellers to resolve each of the disputed
items and amounts as accurately, quickly, efficiently and inexpensively as
possible; provided, that the Independent Accountants' determination of any
amounts in dispute shall be based solely on presentations by Purchaser and the
Sellers, and shall not involve the Independent Accountants' independent
review.  The Independent Accountants shall not assign a dollar amount to any
item in dispute greater than the greatest dollar amount for such item assigned
by Purchaser, on the one hand, or the Sellers, on the other hand (as
applicable), or lower than the lowest dollar amount for such item assigned by
Purchaser, on the one hand, or the Sellers, on the other hand (as
applicable).  Promptly, but no later than thirty (30) days after engagement, the
Independent Accountants shall deliver a written report to Purchaser and the
Sellers as to the treatment of the disputed items, and the Independent
Accountants’ determinations shall be conclusive and binding upon Purchaser, the
Company and the Sellers and the Post-Closing NWC Statement shall be revised to
reflect such resolution.  The Post-Closing NWC Statement, as finally determined
in accordance with this Section 1.6(a), shall be conclusively deemed the “Final
Post-Closing NWC Statement” and shall be final and binding upon Purchaser, the
Company and the Sellers.  The Closing Net Working Capital set forth on the Final
Post-Closing NWC Statement is referred to herein as the “Final Closing Net
Working Capital.”  The fees, costs and expenses of the Independent Accountants
incurred in connection with the resolution of disputes pursuant to this Section
1.6(a) shall be paid by Purchaser, on the one hand, and by the Sellers (in
accordance with their respective Percentage Interests), on the other hand, based
upon the percentage that the amount not awarded to such Party bears to the
amount actually contested by such Party.
 
(b)           Payment of Purchase Price Adjustment.  Upon the Final Closing Net
Working Capital being determined pursuant to Section 1.6(a), the Purchase Price
shall be adjusted as follows.  The “Final Adjustment Amount” shall equal the
amount, if any, by which the Final Closing Net Working Capital is either greater
than or less than Zero Dollars ($0).  If the Final Adjustment Amount is a
positive number, the Final Adjustment Amount shall be paid by Purchaser to the
Sellers in accordance with their Percentage Interests by wire transfer of
immediately available funds to an account or accounts designated in writing by
Sellers and, if the Final Adjustment Amount is a negative number, each Seller
shall pay to Purchaser an amount equal to the product of (i) the absolute value
of the Final Adjustment Amount multiplied by (ii) such Seller’s Percentage
Interest. Any payment under this Section 1.6(b) shall be made within five (5)
business days after the determination of the Final Closing Net Working Capital
pursuant to Section 1.6(a). If any Party fails to pay any amount when due under
this Section 1.6(b), such unpaid amount shall thereafter bear simple interest at
a rate equal to the prime rate in effect from time to time (as published in The
Wall Street Journal) plus two (2) percentage points, from the
 


 
7

--------------------------------------------------------------------------------

 


required date of payment until the date on which such amount is paid in
full.  Any payment made pursuant to this Section 1.6 shall be an adjustment to
the Purchase Price for Tax purposes.
 
(c)           Clarification.  For the avoidance of doubt, the Parties hereby
agree and acknowledge that any Net Working Capital adjustment pursuant to this
Section 1.6 will not preclude Purchaser Indemnified Parties from recovering any
indemnifiable Losses in accordance with Article VII arising out of any breach of
Seller’s representations and warranties set forth in this Agreement; provided,
that, notwithstanding the foregoing, no Party shall have any right to bring any
claims, whether pursuant to Article VII or otherwise, with respect to any matter
resolved or otherwise deemed final in the Final Closing Net Working Capital and
the Final Post-Closing NWC Statement.
 
Section 1.7          Procedures and Restrictions Applicable to Determination of
Deferred Payment.
 
(a)           Adjustment of Deferred Payment.  In the event that the Applicable
Earn-Out Revenue for an Applicable Deferred Payment Period is less than Fifteen
Million Dollars ($15,000,000), then there shall be an adjustment to the Deferred
Payment payable on the corresponding Deferred Payment Date.  Such adjusted
Deferred Payment shall be equal to the product of the full amount of such
Deferred Payment, as set forth in Section 1.2(b), Section 1.2(c) or Section
1.2(d), as applicable, payable on a Deferred Payment Date multiplied by the
fraction whose numerator is the Applicable Earn-Out Revenue for the Applicable
Deferred Payment Period with respect to such Deferred Payment Date, and whose
denominator is Fifteen Million Dollars ($15,000,000).  For purposes of this
Agreement, “Applicable Earn-Out Revenue” means, with respect to any Applicable
Deferred Payment Period, the sum of (i) the Company’s revenue from the Customers
during such Deferred Payment Period, plus (ii) the revenue of Purchaser and its
Affiliates during such Deferred Payment Period from the Customers who are not
Existing Customers plus (iii) with respect to each Customer that is an Existing
Customer, the amount of revenue of Purchaser and its Affiliates during such
Deferred Payment Period derived from such Customer in excess of the Existing
Customer Prior Revenue with respect to such Customer; “Applicable Deferred
Payment Period” means, with respect to any Deferred Payment Date, the period of
twelve (12) consecutive full calendar months ending with the month immediately
preceding the month which includes such Deferred Payment Date; and “Existing
Customer Prior Revenue” means, with respect to any Customer that is an Existing
Customer, the amount of revenue of Purchaser and its Affiliates directly derived
from such Customer during the twelve (12) consecutive full calendar months
ending with the month immediately preceding the month which includes the Closing
Date.
 
(b)   Procedure for Payment of Deferred Payment.
 
(i)    Pursuant to, and in accordance with, Sections 1.2(b), 1.2(c) and 1.2(d),
Purchaser shall pay to the Sellers the applicable portion of the Deferred
Payments, subject to adjustment as set forth in Section 1.7(a), on each Deferred
Payment Date, by wire transfer of immediately available funds to such accounts
as Sellers have designated in writing to Purchaser.
 


 
8

--------------------------------------------------------------------------------

 


 
(ii)           On each Deferred Payment Date, Purchaser shall prepare and
deliver to the Sellers a statement in writing (any such statement, a “Deferred
Payments Statement”), setting forth (A) Purchaser’s calculation of the
Applicable Earn-Out Revenue for the Applicable Deferred Payment Period,
including the portion thereof attributable to each of the categories set forth
in clauses (i), (ii) and (iii) in the definition of “Applicable Earn-Out
Revenue,” and (B) with respect to each Customer that is an Existing Customer,
the Existing Customer Prior Revenue.  Within forty-five (45) days after delivery
of a Deferred Payments Statement to the Sellers, the Sellers shall notify
Purchaser in writing of their agreement with the calculation of the portion of
the Deferred Payment related to such Deferred Payments Statement or, if the
Sellers disagree with the calculation of such portion of the Deferred Payment as
shown on such Deferred Payments Statement, the Sellers shall deliver written
notice to Purchaser of any objections, which notice shall describe the nature of
any such objection in reasonable detail, identify the specific items involved
and, to the extent practicable, the dollar amount of each such objection.  If
the Sellers fail to deliver such a notice during such forty-five (45) day
period, they will be deemed to have accepted the related Deferred Payments
Statement.  The Sellers and Purchaser shall negotiate in good faith to resolve
any such disagreements.  If Purchaser and the Sellers are unable to resolve all
disagreements properly identified by the Sellers pursuant to this Section
1.7(b)(ii) within thirty (30) days after delivery to Purchaser of the Sellers’
notice described above, then such disagreements shall be submitted for final and
binding resolution to the Independent Accountants.  The resolution of such
dispute shall be carried out, and all fees, expenses and costs thereof shall be
allocated and paid in accordance with Section 1.6(a).
 
(iii)           No later than five (5) business days following resolution of any
disagreements in accordance with Section 1.7(b)(ii), if the Deferred Payment
actually paid by Purchaser to the Sellers on any Deferred Payment Date is less
than the amount to which Sellers are entitled to be paid pursuant to Section
1.2(b), Section 1.2(c) or Section 1.2(d), as applicable, on such Deferred
Payment Date, as determined in accordance with Section 1.7(b)(ii) hereof (any
such difference, an “Additional Deferred Payment Amount”), then Purchaser shall
pay to Sellers such Additional Deferred Payment Amount, together with all
interest accrued thereon pursuant to Section 1.7(b)(iv) below, by wire transfer
of immediately available funds, to such accounts as Sellers have designated in
writing to Purchaser.
 
(iv)           If any Deferred Payment, or any portion thereof, is not paid by
Purchaser to Sellers on the applicable Deferred Payment Date (including any
portion of the Deferred Payment that was not paid on the applicable Deferred
Payment Date, and to which Purchaser, Sellers and, if applicable, the
Independent Accountants, determine, in accordance with Section 1.7(b)(ii), the
Sellers were entitled to receive on such Deferred Payment Date), then thereafter
the unpaid amount shall bear interest from the applicable Deferred Payment Date
to the actual date of payment at a rate equal to the prime rate in effect from
time to time (as published in The Wall Street Journal) plus two (2) percentage
points; provided, however, that if Purchaser does not pay any Additional
Deferred Payment Amount within ten (10) days following resolution of any
disagreements with respect thereto in accordance with Section 1.7(b)(iii), such
interest shall be increased to be at the rate of seventeen and one-half percent
(17.5%) per annum.
 
 
9

--------------------------------------------------------------------------------

 
 
(c)           Conduct of Business.  Purchaser acknowledges that the Sellers’
opportunity to receive the Deferred Payments in the manner set forth in this
Agreement is an integral part of the transactions contemplated by this
Agreement, and the Sellers would not have entered into this Agreement but for
such opportunity.  Purchaser acknowledges and agrees that it has a duty of good
faith and fair dealing with regard to the conduct of the nLayer Business during
the period commencing with the date of this Agreement and ending on the second
anniversary of the date of this Agreement (the “Deferred Payments
Period”).  During the Deferred Payments Period, Purchaser covenants and agrees
that it and its Affiliates, including the Company and any successors thereto,
will:
 
(i)            operate the nLayer Business in good faith, in a commercially
reasonable manner;
 
(ii)            cause the books and records of the Company to be maintained in
the ordinary course of business consistent at least with past practices;
 
(iii)           in the event that Purchaser or any of its Affiliates, including
the Company, (1) offers services of the nLayer Business to any Customers, which
services are bundled or otherwise provided with other services offered by
Purchaser or any of its Affiliates, and (2) the pricing for such bundled
services is blended or otherwise combined, for purposes of calculating
Applicable Earn-Out Revenue, include in such Applicable Earn-Out Revenue
revenues from such sales of services of the nLayer Business as if such services
were offered and sold (and at prices as if such services were offered and sold)
on a stand-alone basis;
 
(iv)           except in the ordinary course of business, consistent with past
practices, not, directly or indirectly, take any action that would reasonably be
expected to result in the delay or deferral of any revenue, or the recognition
thereof, by the Company, and
 
(v)            not take any action or omit to take any action if such action or
inaction is designed or intended, in whole or in part, to avoid or reduce, or
would be expected to have the effect of avoiding or reducing, Purchaser’s
obligation to pay any of the Deferred Payments.
 
Any action or inaction taken by Purchaser, its Affiliates, including the Company
and any successors thereto, shall not constitute a breach of any of the
foregoing clauses (i) through (v) if either of the Sellers was advised orally or
in writing by an officer of the Company (or any successor thereto) of the
proposed action or inaction that is the basis of the alleged breach and such
Seller did not orally or in writing advise the Company (or such successor
thereto) of such Seller’s objection to such proposed action or inaction; it
being acknowledged that Purchaser would bear the burden of proof to establish
that either of the Sellers was so advised and the absence of such an objection
thereto by either of the Sellers.  In addition, the sole remedy to the Sellers
for any breach of the foregoing clauses (i) through (v) by Purchaser or any of
its Affiliates, including the Company or any successors thereto, shall be
specific enforcement or injunctive relief and to receive the amount of any
Deferred Payment that is not paid but would have been paid to the Sellers if no
breach of any of the foregoing clauses (i) through (v) had occurred, it being
acknowledged that the Sellers would bear the burden of proof to establish a
 
 
10

--------------------------------------------------------------------------------

 
 
breach of the foregoing clauses (i) through (v) and the amount of additional
Applicable Earn-Out Revenue that would have been obtained by the Company if such
breach had not occurred.
 
(d)           Access to Information.  From the date hereof until the later of
(i) the expiration of the Deferred Payments Period, and (ii) the final
resolution of any disputes contemplated by Section 1.7(b)(ii), Purchaser shall,
and, following the Closing Date, shall cause the Company to: (A) afford the
Sellers and its Representatives reasonable access to and the right to inspect
all of the books and records and other documents and data related to the Company
or otherwise relating to the calculation of the Deferred Payments; (B) furnish
the Sellers and their Representatives with such financial, operating and other
data and information related to the Company or otherwise relating to the
calculation of the Deferred Payments as Sellers or any of their Representatives
may reasonably request; and (C) instruct the Representatives of Purchaser and
the Company to cooperate with Sellers in their investigation hereunder;
provided, however, that any such investigation shall be conducted during normal
business hours upon reasonable advance notice to Purchaser, under the
supervision of Purchaser’s personnel and in such a manner as not to interfere
with the normal operations of Purchaser and the Company.  “Representatives”
means, with respect to any Person, any and all directors, officers, employees,
consultants, financial and other advisors, counsel, accountants and other agents
of such Person.
 
Section 1.8   Shares in Payment of Deferred Payment.
 
(a)           General.  Each Seller shall have the right, upon delivery to the
Company of an election in writing by such Seller in accordance with this Section
1.8(a), to receive, in lieu of up to fifty percent (50%) of any Deferred Payment
payable in cash to such Seller on an applicable Deferred Payment Date, shares of
common stock of Parent (collectively, the “Deferred Payment Shares”).  If a
Seller makes such an election pursuant to, and in accordance with, this Section
1.8(a), such Seller shall be entitled to receive from the Company, and Purchaser
hereby covenants and agrees to cause Parent to issue to such Seller, a number of
shares of common stock of Parent equal to the quotient of (i) the amount of such
Deferred Payment so elected to be received in shares of common stock of Parent
by such Seller divided by (ii) the Deferred Payment Conversion Price for the
applicable Deferred Payment Date on which such Deferred Payment is scheduled to
be paid.  For purposes of this Section 1.8, “Deferred Payment Conversion Price”
means Two and 45/100 Dollars ($2.45); provided, however, that the Deferred
Payment Conversion Price shall be subject to adjustment for stock splits, stock
dividends, stock combinations and similar events.  Any such Seller may elect to
receive Deferred Payment Shares pursuant to this Section 1.8(a) by delivering
written notice to Purchaser not later than three (3) business days preceding the
applicable Deferred Payment Date on which such Deferred Payment is scheduled to
be paid, which notice shall set forth the amount of such Deferred Payment that
such Seller is electing to be paid as Deferred Payment Shares, to the extent
known by Seller, and/or a narrative description of the amount of such Deferred
Payment (e.g., a description of such amount as a percentage of such Deferred
Payment) that such Seller is electing to be paid as Deferred Payment Shares
(which amount shall be rounded to the nearest whole share).  The provisions of
this Section 1.8(a) shall terminate upon the consummation of a merger,
consolidation or other business combination in which all or substantially all of
the common stock of Parent is exchanged for or converted into the right to
receive cash for such shares.
 
 
11

--------------------------------------------------------------------------------

 
 
(b)           Issuance of Deferred Payment Shares.  Purchaser shall cause Parent
to issue and deliver to each Seller electing to receive Deferred Payment Shares
pursuant to this Section 1.8 such Deferred Payment Shares promptly, and in no
event later than ten (10) business days, after the related Deferred Payment
Date.  Notwithstanding the foregoing, no Seller shall be entitled to elect to
receive any Deferred Payment Shares pursuant to Section 1.8(a) unless such
Seller is an accredited investor, as that term is defined under the Securities
Act of 1933, as amended (the “1933 Act”), and such Seller provides to Purchaser
customary representations, in customary form, regarding such Seller’s investment
in such shares of common stock of Parent.
 
ARTICLE II
REPRESENTATIONS AND WARRANTIES OF PURCHASER
 
As a material inducement to the Sellers and the Company entering into this
Agreement and consummating the transactions contemplated by this Agreement and
the Transaction Documents, Purchaser represents and warrants to the Sellers as
follows:
 
Section 2.1   Organization and Standing.  Purchaser is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Virginia, and Purchaser is qualified to do business and in good standing in each
other jurisdiction in which the failure to so qualify and be in good standing
would materially and adversely affect Purchaser’s ability to perform its
obligations under this Agreement and the Transaction Documents to which it is or
will become a party or to consummate the transactions contemplated hereby and
thereby.  Parent is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware, and Parent is qualified to do
business and in good standing in each other jurisdiction in which the failure to
so qualify and be in good standing would materially and adversely affect
Parent’s ability to perform its obligations under this Agreement or to
consummate the transactions contemplated hereby.  Purchaser and Parent each has
all the requisite corporate power and authority to own, lease and operate its
properties and assets and to carry on its business as now being conducted.


Section 2.2   Authority; Enforceability.  Purchaser and Parent each has the full
legal right, power and authority to execute and deliver this Agreement and each
Transaction Document to which it is or will become a party, to perform its
obligations hereunder and thereunder and to consummate the transactions
contemplated hereby and thereby.  The execution, delivery and performance by
Purchaser and Parent of this Agreement and each Transaction Document to which it
is or will become a party and the consummation by Purchaser and Parent of the
transactions contemplated hereby and thereby have been duly authorized by all
necessary corporate action on the part of Purchaser and Parent.  This Agreement
has been duly executed and delivered by Purchaser and Parent, and each
Transaction Document to which Purchaser is or will become a party has been, or
when executed shall be, duly executed and delivered by Purchaser.  This
Agreement, assuming that this Agreement is a valid and binding obligation of the
Company and each of the Sellers (as applicable), constitutes a valid and binding
obligation of Purchaser and Parent enforceable against it in accordance with its
terms, and each Transaction Document to which Purchaser is or will become a
party, assuming that such Transaction Document is a valid and binding obligation
of the other parties thereto, is, or when executed shall constitute, a valid and
binding obligation of Purchaser enforceable against Purchaser in accordance with
its terms, in each case except as enforceability may be limited by
 
12

--------------------------------------------------------------------------------

 
 bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium or
similar laws affecting creditors’ rights generally and by general principles of
equity affecting the availability of specific performance and other equitable
remedies.
 
Section 2.3   Consents.  No consent, approval, waiver, order, permit or
authorization of, or registration, application, qualification, designation,
declaration, filing or notification with or to, any Governmental Body or any
other Person is required in connection with the execution, delivery and
performance by Purchaser of this Agreement or any of the Transaction Documents
to which Purchaser or Parent is or will become a party or the consummation by
Purchaser and Parent of the transactions contemplated hereby or thereby.
 
Section 2.4   Legal Matters.  There are no Proceedings or Claims pending or, to
the knowledge of Purchaser, threatened against Purchaser or Parent or any of
their respective assets or properties, or any Orders outstanding against
Purchaser or Parent, in each case that would adversely affect Purchaser’s or
Parent’s ability to perform its obligations under this Agreement and the
Transaction Documents to which it is or will become a party or to consummate the
transactions contemplated hereby or thereby.
 
Section 2.5   No Violation.  The execution and delivery by Purchaser and Parent
of this Agreement and each Transaction Document to which Purchaser is or will
become a party and the consummation by Purchaser and Parent of the transactions
contemplated hereby and thereby, including Purchaser’s and Parent’s compliance
and performance of the terms, conditions and provisions thereof, do not and will
not: (a) violate or conflict with any provision of the Organizational Documents
of Purchaser or Parent, as applicable, (b) violate or conflict with any Law
applicable to Purchaser or Parent or by which any of their respective assets or
properties are bound or affected, (c) with or without the passage of time or the
giving of notice, or both, violate, conflict with or result in a breach of the
terms or conditions or provisions of, or constitute a default (or an event which
might, with the passage of time or the giving of notice or both, constitute a
default) under, or result in or give rise to a right of termination,
modification, acceleration or cancellation of any obligation under, any Contract
to which Purchaser or Parent is a party or by which Purchaser or Parent or any
of their respective assets or properties are bound or affected or (d) result in
the creation or imposition of a Lien on any of Purchaser’s or Parent’s assets or
properties.
 
Section 2.6   Accredited Investor.  Purchaser is an “accredited investor,” as
that term is defined in Rule 501 of Regulation D under the Securities Act of
1933, as amended.
 
Section 2.7   Brokers’ and Finders’ Fees.  No agent, broker, finder, or
investment or commercial banker, or other Person engaged by or acting on behalf
of Purchaser or any of its representatives or Affiliates (prior to the Closing)
in connection with the negotiation, execution or performance of this Agreement
or the Transaction Documents or the consummation of the transactions
contemplated hereby or thereby, is or will be entitled to any brokerage or
finder’s or similar fee or other commission from Purchaser or its Affiliates,
the Company or the Sellers as a result of this Agreement, the Transaction
Documents or the transactions contemplated hereby or thereby.
 
 
13

--------------------------------------------------------------------------------

 
 
Section 2.8   Issuance of Deferred Payment Shares.  The 1,500,000 maximum number
of Deferred Payment Shares, subject to adjustment for stock splits, stock
dividends, stock combinations and similar events, that could be issued hereunder
(the “Maximum Deferred Payment Shares”) are duly authorized and, upon issuance
in accordance with the terms hereof, will be validly issued, fully paid and
nonassessable and free from taxes and Liens with respect to the issuance
thereof, with the holders being entitled to all rights accorded to a holder of
shares of common stock of Parent.  Assuming the accuracy of the representations
provided by any Seller pursuant to, and in accordance with, Section 1.8(b), the
offer, issuance and sale by Parent of the applicable Deferred Payment Shares to
such Seller will be exempt from registration under the 1933 Act and any other
applicable securities laws.  The Maximum Deferred Payment Shares are, and shall
at all times hereafter be, reserved for issuance upon the exercise by the
Sellers of their rights pursuant to Section 1.8(b).
 
Section 2.9   Financial Ability; No Restrictions.  Purchaser has, and will have
as of the Closing Date, the financial ability to perform its obligations under
Section 1.3, and Purchaser has no reason to believe that it will not have as of
each Deferral Payment Date the financial ability to perform its obligations
under Section 1.2.  Purchaser is not, as of the date of this Agreement, party to
or otherwise bound by, and shall not at any time during the Deferred Payments
Period enter into or otherwise become bound by, any agreement or other
arrangement which shall have the effect, either directly or indirectly, of
restricting the ability of Purchaser from performing Purchaser’s obligations
hereunder, including timely payment of (a) the Closing Date Payment in
accordance with Section 1.3(b), and (b) the Deferred Payments in cash in
accordance with Section 1.7; provided, however, no representation or warranty is
made with respect to the impact of a default or event of default under any such
agreement or arrangement or the effect of financial and other covenants and
conditions contained in indebtedness for borrowed money from time to time
incurred by Purchaser or its Affiliates.
 
Section 2.10   SEC Reports; Financial Statements.
 
(a)           Since January 1, 2011 through the date this representation is
made, Parent has filed all reports, schedules, forms, registration statements
and other documents required to be filed by it with the SEC pursuant to the
requirements of the 1934 Act (all of the foregoing, together with any other
reports, schedules, forms, registration statements and other documents filed by
Parent with the SEC since January 1, 2011 and prior to the date this
representation is made (including in each case all exhibits included therewith
and financial statements and schedules thereto and documents incorporated by
reference therein) being referred to herein as the “SEC Documents” and Parent’s
balance sheet as of December 31, 2011, as included in Parent’s annual report on
Form 10-K for the period then ended, as filed with the SEC on March 27, 2012,
being referred to herein as the “Latest Balance Sheet”).  None of the SEC
Documents, at the time they were filed with the SEC, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading.  Parent has not
received any written comments from the SEC staff with respect to the SEC
Documents that have not been resolved to the satisfaction of the SEC staff.
 
(b)           As of their respective dates, the consolidated audited financial
statements of Parent and its Subsidiaries included in the SEC Documents,
including the notes thereto complied
 
 
14

--------------------------------------------------------------------------------

 
 
as to form in all material respects with applicable accounting requirements and
the securities laws with respect thereto.  Such consolidated audited financial
statements have been prepared in accordance with GAAP, consistently applied,
during the periods involved (except as may be otherwise indicated in such
financial statements or the notes thereto) and fairly present in all material
respects the financial position of Parent and its Subsidiaries as of the dates
thereof and the results of its or their operations and cash flows, as
applicable, for the periods then ended.
 
ARTICLE III
REPRESENTATIONS AND WARRANTIES REGARDING THE COMPANY
 
As a material inducement to Purchaser entering into this Agreement and
consummating the transactions contemplated by this Agreement and the Transaction
Documents, each of the Sellers jointly and severally, represents and warrants to
Purchaser that, except as set forth on the Disclosure Schedule attached hereto,
which exceptions shall be deemed to be part of the representations and
warranties made hereunder to the extent provided in the following sentence, the
following representations are true and complete as of the date hereof.  The
Disclosure Schedule shall be arranged in sections corresponding to the numbered
and lettered sections contained in this Article III, and the disclosures in any
section of the Disclosure Schedule shall qualify only (a) the Sections and
subsections of this Agreement corresponding to such numbered and lettered
sections, (b) other Sections and subsections in this Article III to the extent
incorporated by cross-reference in appropriately numbered and lettered sections
of the Disclosure Schedule and (c) other Sections and subsections in this
Article III to the extent it is reasonably apparent on its face from a reading
of the disclosure that such disclosure is applicable to such other sections:
 
Section 3.1   Organization, Existence and Good Standing.  The Company is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Illinois, and the Company has all the requisite power and
authority to own, lease and operate its properties and assets and to carry on
its business as being conducted as of the date of this Agreement.  Except as set
forth in Section 3.1 of the Disclosure Schedule, the Company has qualified to do
business as a foreign corporation, and is in good standing, in each jurisdiction
where the nature of its business or the nature or location of its assets
requires such qualification.  The Company has delivered to Purchaser a correct
and complete copy of: (i) the certificate of incorporation of the Company and
each amendment thereto and (ii) the by-laws of the Company and each amendment
thereto.
 
Section 3.2   Authority; Enforceability.  The Company has the full legal right,
power and authority to execute and deliver this Agreement and each Transaction
Document to which the Company is or will become a party, to perform its
obligations hereunder and thereunder and to consummate the transactions
contemplated hereby and thereby.  The execution, delivery and performance by the
Company of this Agreement and each Transaction Document to which the Company is
or will become a party and the consummation by the Company of the transactions
contemplated hereby and thereby have been duly authorized by all necessary
corporate action on the part of the Company.  This Agreement has been duly
executed and delivered by the Company, and each Transaction Document to which
the Company is or will become a party has been, or when executed shall be, duly
executed and delivered by the Company.  This Agreement, assuming that this
Agreement is a valid and binding obligation of Purchaser and each of the
 
 
15

--------------------------------------------------------------------------------

 
 
Sellers (as applicable), constitutes a valid and binding obligation of the
Company enforceable against the Company in accordance with its terms, and each
Transaction Document to which the Company is or will become a party, assuming
that such Transaction Document is a valid and binding obligation of the other
parties thereto, is, or when executed shall constitute, a valid and binding
obligation of the Company enforceable against the Company in accordance with its
terms, in each case except as enforceability may be limited by bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium or similar laws
affecting creditors’ rights generally and by general principles of equity
affecting the availability of specific performance and other equitable remedies.
 
Section 3.3   Subsidiaries.  The Company does not have, and it has never had,
any Subsidiaries, and the Company is not, and has not been, a participant in any
joint venture, partnership or similar arrangement.  The Company does not own,
directly indirectly, any Person or any equity or other interests in any Person,
and the Company never has owned, directly indirectly, any Person or any equity
or other interests in any Person.  The Company is not a successor to any other
Person, whether by merger, consolidation or other business combination,
reorganization, acquisition of assets or otherwise.
 
Section 3.4   Capitalization.
 
(a)           The authorized capital stock of the Company consists of 1,000
shares of common stock, no par value, of which 100 shares (i.e., the Shares) are
outstanding.  The Sellers are the sole equity holders of the Company.  Exhibit A
sets forth a correct and complete list of the name of each Seller and the
respective number of Shares held, beneficially and of record, by such Seller
immediately prior to the Closing.  The Shares are duly authorized and validly
issued, fully paid and non-assessable, and none of the Shares were issued in
violation of any applicable federal or state securities Laws or any other
applicable Law or in violation of any preemptive rights, rights of first offer,
rights of first refusal or similar rights.
 
(b)           There are no outstanding: (i) subscriptions, options, warrants,
purchase rights, subscription rights, preemptive rights, conversion rights,
exchange rights, calls, puts, rights of first refusal or other Contracts that
required or obligated the Company, on a contingent basis or otherwise, to issue,
sell or otherwise cause to become outstanding, or to acquire, repurchase, retire
or redeem, any equity interests in the Company or any interest therein or (ii)
restricted stock, stock appreciation, phantom stock, profit participation or
similar rights with respect to the Company.
 
(c)           There are no Contracts to which the Company or, to the Company’s
Knowledge, any other Person, is a party with respect to: (i) the voting of any
equity securities of the Company (including any proxy or director nomination
rights); or (ii) the transfer of any equity interests in the Company (including
any preemptive right, right of first offer, right of first refusal,
participation right, “take along” right or similar right).
 
(d)           Neither the Company nor, to the Company’s Knowledge, any of the
Sellers has any obligation, absolute or contingent, to any other Person to sell
any equity interests in the Company, or any of the Company’s business or assets,
or to effect any merger, consolidation,
 
 
16

--------------------------------------------------------------------------------

 
 
recapitalization or other reorganization of the Company, or to enter into any
Contract with respect thereto.
 
Section 3.5   Consents.  Except as set forth in Section 3.5 of the Disclosure
Schedule, no consent, waiver, approval, order, permit or authorization of, or
registration, application, qualification, designation, declaration, filing
or notification with or to, any Governmental Body or any other Person, including
a party to a Contract to which the Company is a party or by which any of its
assets or properties are bound or affected, is required in connection with the
execution, delivery and performance by the Company of this Agreement or any of
the Transaction Documents to which the Company is or will become a party or the
consummation by the Company of the transactions contemplated hereby or thereby.
 
Section 3.6   No Violation.  The execution and delivery by the Company of this
Agreement and each Transaction Document to which the Company is or will become a
party and the consummation by the Company of the transactions contemplated
hereby and thereby, including the Company’s compliance and performance of the
terms and conditions thereof, do not and will not (i) violate or conflict with
any provision of the Organizational Documents of the Company or any Law
applicable to the Company or by which the Company or any of its assets or
properties are bound or affected, (ii) except as set forth in Section 3.6 of the
Disclosure Schedule, with or without the passage of time or the giving of
notice, or both, violate, conflict with or result in a breach of the terms or
conditions or provisions of, or constitute a default (or an event which might,
with the passage of time or the giving of notice or both, constitute a default)
under, or result in or give rise to a right of termination, modification,
acceleration or cancellation of any obligation under, any Contract to which the
Company is a party or by which the Company or any of its assets or properties
are bound or affected, (iii) except as set forth in Section 3.6 of the
Disclosure Schedule, result in the creation or imposition of a Lien on any of
the Company’s assets or properties, (iv) result in the termination, suspension,
revocation, impairment, forfeiture, nonrenewal or other adverse modification of
any Company Permit or (v) result in the vesting of, the payment of, or the
creation of any obligation, whether absolute or contingent, to vest or pay, on
behalf of the Company, any equity or equity-related grant, bonus, severance,
termination, “golden parachute” or similar payment (including any
“double-trigger” rights), whether pursuant to Contract or under applicable Law,
with respect to any current or former employee, officer or director of the
Company, other than, in the case of clause (ii), any such violations, conflicts,
breaches, defaults or rights under Contracts that (i) are not Material Contracts
and (ii) would not, individually or in the aggregate, have a Material Adverse
Effect.
 
Section 3.7   Certain Actions and Developments.  Since December 31, 2011, there
has not been any Material Adverse Effect and there has not been any event,
circumstance, state of affairs, condition or development that has had or would
be reasonably expected to have, individually or in the aggregate, a Material
Adverse Effect.  Since December 31, 2011, Company has carried on its business in
all material respects in the ordinary course consistent with past practices, and
the Company has used its commercially reasonable efforts to, in all material
respects, (a) preserve intact the Company’s business organization and goodwill,
(b) retain the services of the Company’s current officers and key employees (and
those of Server Central providing services to the Company) and (c) preserve the
Company’s relationships with customers, suppliers and others having business
dealings with the Company.  Since December 31, 2011, except as set forth in
Schedule 3.7 of the Disclosure Schedule, the Company has not:
 
 
17

--------------------------------------------------------------------------------

 
 
(i)           issued any equity interests; granted any option, warrant or right
to acquire any equity interests; issued any security convertible into or
exchangeable for any equity interests; altered in any way any of its outstanding
securities, whether by reason of a reclassification, recapitalization,
combination, exchange, readjustment of its capital stock or other equity
interests or otherwise; redeemed, retired, purchased or otherwise acquired,
directly or indirectly, any of its equity interests; or declared, set aside or
paid any dividends or other distributions in respect of its equity interests;
 
(ii)           amended its Organizational Documents;
 
(iii)           merged or consolidated with any Person, acquired any equity
interest in any Person, entered into a business combination with any Person or
entered into any Contract the purpose of which is or was to consummate any of
the foregoing; or acquired or agreed to acquire any material assets, except for
the purchase of inventory, supplies or other assets in the ordinary course of
business;
 
(iv)           sold, leased, subleased, encumbered, assigned or otherwise
disposed of, or entered into any Contract to sell, lease, encumber, assign or
otherwise dispose of, any of its assets other than sales or returns of obsolete
or surplus equipment in the ordinary course of business consistent with past
practice and except for transfers of cash in payment of trade payables in the
ordinary course of business consistent with past practice;
 
(v)           authorized or recommended the adoption of a plan of complete or
partial liquidation or dissolution;
 
(vi)           except as required by Law or in the ordinary course of business,
(A) paid or agreed to pay any pension, retirement allowance or other employee
benefit to any director, officer, management employee or key employee of the
Company, whether past or present; (B) entered into any new, or materially
amended any existing, employment or severance or termination agreement with any
director, officer, management employee or key employee of the Company; (C)
became obligated under any new employee agreement that was not in existence on
December 31, 2010 or amended any such employment agreement in existence on such
date if such amendment would have the effect of materially enhancing any
benefits thereunder; or (D) granted any material increase in compensation
(including salary, bonus or other benefits) to employees of the Company;
 
(vii)           assumed or incurred any Indebtedness (except for (I)
Indebtedness for borrowed money under the Company’s existing credit facility in
the ordinary course of the Company’s business and (II) accounts payable in the
ordinary course of business consistent with past practice); (B) assumed or
incurred any other Liability in excess of $50,000; (C) guaranteed any
Indebtedness of any other Person; or (D) created any Lien on the property or
assets of the Company, except for Permitted Liens;
 
(viii)           made any loan or advance to, or guaranteed any Liabilities of,
any Person (except for (A) advances to employees in the ordinary course of
business in accordance
 
 
18

--------------------------------------------------------------------------------

 
 
with the Company’s policies and (B) trade debt incurred in the ordinary course
of business consistent with past practice);
 
(ix)           except in the ordinary course of business, modified, rescinded,
terminated, waived, released or otherwise amended in any material respect any of
the material terms or provisions of any Material Contract;
 
(x)           made any material change in its accounting methods, practices,
policies or principles, whether for general, financial reporting or Tax purposes
(including its practices with respect to the collection of accounts receivable
and the payment of accounts payable, and its methods for calculating
depreciation or amortization or any bad debt, contingency or other reserve),
other than such changes as are required by GAAP or applicable Law;
 
(xi)           made or changed any Tax Election, entered into any closing
agreement or similar agreement with respect to Taxes, or settled any audit or
other proceeding or any other claim with respect to Taxes;
 
(xii)           except as consistent with past practice and as would not result
in penalties or late charges or materially and adversely affect the Company’s
relationship with suppliers, delayed payment on or failed to pay when due the
trade accounts payable or other recurring expenses of the Company;
 
(xiii)           modified the terms of, discounted, set off or accelerated the
collection of, any accounts receivable, in each case other than in the ordinary
course of business;
 
(xiv)           settled or released any material claim or litigation or waived
any right thereto;
 
(xv)           incurred any material damage, destruction or loss, or made or
filed any claim concerning any such material damage, destruction or loss
(whether or not covered by insurance), or experienced any condemnation or other
taking which materially and adversely affects the Company; or
 
(xvi)           entered into any Contract for the express purpose of taking any
of the actions set forth in this Section 3.7.
 
Section 3.8   Financial Statements.
 
(a)           Attached in Section 3.8(a) of the Disclosure Schedule are (i) the
balance sheets of the Company at December 31, 2009, 2010 and 2011 and the
related statements of operating results and retained earnings and statements of
cash flows for the years then ended, accompanied by the review report of Hansen,
Cochrane & Reed, Ltd. with respect thereto (collectively, the “Annual Financial
Statements”) and (ii) the balance sheet of the Company at March 31, 2012 (the
“Balance Sheet”) and the related statement of operating results and retained
earnings and statement of cash flows for the three-month period then ended (the
“Interim Financial Statements” and, together with the Annual Financial
Statements, collectively, the “Financial Statements”).  Except as set forth in
Section 3.8(b) of the Disclosure Schedule, the Financial
 
 
19

--------------------------------------------------------------------------------

 
 
Statements (A) fairly present, in all material respects, the financial
condition, results of operations, cash flows and stockholders’ equity of the
Company as of the respective dates thereof and for the respective periods
covered thereby and (B) have been prepared from, and are in accordance with, the
books and records of the Company.
 
(b)           The Company maintains books and records that fairly reflect, in
all material respects, its assets and liabilities, and the transactions of the
Company reflected therein.  To the Company’s Knowledge, the Company’s
transactions are recorded in the Company’s books and records as necessary to
permit preparation of the financial statements of the Company, which
transactions reflected in the Company’s books and records have, to the Company’s
Knowledge, been executed in accordance with management’s authorization.
 
(c)           Each of the Parties hereby acknowledges and agrees that no Seller
is making any representations or warranties, or providing any assurances, that
the Financial Statements are auditable or otherwise prepared or in a form
necessary or appropriate (on a stand-alone basis or as consolidated with the
financial statements of Purchaser) to satisfy any of Purchaser’s reporting
obligations under the federal securities laws.
 
Section 3.9   Absence of Undisclosed Liabilities.  The Company has no
Liabilities, except (a) liabilities reflected on the Balance Sheet, (b)
liabilities or obligations incurred after March 31, 2012 in the ordinary course
of business, none of which ordinary course liabilities or obligations involves
any breach of Contract, breach of warranty, tort, infringement or violation of
Law by the Company and none of which, either individually or in the aggregate,
is material to the Company, and (c) the Liabilities disclosed in Section 3.9 of
the Disclosure Schedule.  The Company has not guaranteed, and it is not
otherwise primarily or secondarily liable in respect of, any obligation or
liability of any other Person, except to the extent disclosed in the Financial
Statements.
 
Section 3.10   Personal Property; All Assets.
 
(a)           The Company has good and marketable title, or holds valid and
enforceable leases, to all the Personal Property held or used by it, free and
clear of all Liens other than the Liens set forth in Section 3.10(a) of the
Disclosure Schedule.  Each item of Personal Property is in good operating
condition and repair (reasonable wear and tear excepted) and free of any
material structural or engineering defects, is suitable for the purposes for
which it is currently used, and has been operated in compliance, in all material
respects, with applicable Law.  There are no pending or, to the Company’s
Knowledge, threatened, condemnation or similar proceedings against the Company
or any of the Personal Property.  The Personal Property, as a whole, is
sufficient for the conduct of the business of the Company as now conducted.  The
Company has delivered to Purchaser a correct and complete copy of each lease for
any leased Personal Property, and all amendments, supplements or modifications
thereto.
 
(b)           The assets, property, rights and privileges owned, leased or
licensed by the Company (the “Personal Property”), together with the assets,
property, rights and privileges owned, leased or licensed by Affiliates of the
Company, including Server Central and CacheNetworks, constitute all of the
assets, property, rights and privileges that are necessary to operate the
business of the Company as heretofore conducted.  To the extent the Personal
 
 
20

--------------------------------------------------------------------------------

 
 
Property is not sufficient to operate the nLayer Business as heretofore
conducted, or the operation of the nLayer Business as heretofore conducted
requires the use of assets owned by Affiliates of the Company, the Parties
intend that the Transition Services Agreement will provide for an orderly
transition.  The Personal Property material to the operation of the Company’s
business is located at the locations as set forth in Section 3.10(b) of the
Disclosure Schedule.
 
Section 3.11   Real Estate.  The Company does not own, and has never owned, any
real property.  The Company is not a party to any leases or subleases under
which the Company uses or occupies or has the right to use or occupy any real
property, other than data center leases and licenses entered into in the
ordinary course of business as disclosed in Section 3.15(a) of the Disclosure
Schedule.
 
Section 3.12   Insurance.  Section 3.12 of the Disclosure Schedule sets forth a
list of all insurance policies, including self-insurance programs, maintained by
the Company or which name the Company as an insured or loss payee (collectively,
the “Insurance Policies”).  There is no claim by the Company pending under any
of such Insurance Policies as to which the Company has received written notice
that coverage has been denied or disputed by the underwriters of such Insurance
Policies.  All premiums due and payable under all the Insurance Policies have
been paid and are not subject to renegotiation or retroactive adjustment, and
the Company is in compliance, in all material respects, with all other terms and
conditions of the Insurance Policies.  All of the Insurance Policies are
currently in full force and effect.  To the Company’s Knowledge, there is no
threatened termination of, or premium increase with respect to, any Insurance
Policies.  The Company has not received any notice of cancellation, termination,
non-renewal or reduction in coverage under any of the Insurance
Policies.  Correct and complete copies of all Insurance Policies have been made
available to Purchaser.
 
Section 3.13   Permits and Licenses.  Except as set forth in Section 3.13(a) of
the Disclosure Schedule, the Company is in possession of all franchises,
authorizations, licenses, permits, certificates, approvals, clearances,
consents, registrations, certificates of authority, Orders or similar rights
issued, granted or obtained by or from any Governmental Body (collectively,
“Permits”) that are necessary for the Company to own, lease and operate its
assets and properties or to carry on its business as it is now conducted in
compliance with applicable Law and any Orders applicable to it or any of its
assets or properties (collectively, “Company Permits”).  All of the Company
Permits are set forth in Section 3.13(b) of the Disclosure Schedule.  Each of
the Company Permits is in full force and effect and the Company is not in
default of, or violation in any material respect under, any of the Company
Permits, except where such default or violation would not reasonably be expected
to result in a material change in the conduct of the business of the Company as
presently conducted.  No suspension, cancellation or modification is pending or,
to the Company’s Knowledge, threatened, with respect to any of the Company
Permits and the Company has not been notified that any of the Company Permits
will not be renewed in the ordinary course of business without change of any of
its material terms or conditions or the payment of any amount, other than
routine filing fees.  There are no Proceedings pending or, to the
Company’s  Knowledge, threatened that: (i) question or contest the validity of,
or seek the revocation, nonrenewal or suspension of, any Company Permit; or (ii)
seek the imposition of any condition, administrative sanction, modification or
amendment with respect to any Company Permit. No Permit held by the Company
within the last five (5) years has been revoked, or, to the Company’s Knowledge,
is threatened to be revoked or otherwise
 
 
21

--------------------------------------------------------------------------------

 


terminated or adversely modified.  The validity and effectiveness of the Company
Permits will not be affected by the consummation of the transactions
contemplated by this Agreement. Correct and complete copies of each Company
Permit have been made available to Purchaser.
 
Section 3.14   Compliance with Laws.  Except as set forth in Section 3.14 of the
Disclosure Schedule, the Company is in compliance in all material respects with
all applicable Laws and has in the past complied in all material respects with
all applicable Laws, and no Proceeding or Claim has been filed or commenced
against it or, to the Company’s Knowledge is threatened, alleging any failure or
alleged failure so to comply.  The Company has not received any notice in
writing from any Governmental Body to the effect that:  (a) the Company is not
in compliance with, or has in the past not been in compliance with, in any
material respect, any applicable Laws; or (b) any Governmental Body intends to
initiate any Proceeding or Claim against the Company or any of its assets or
properties.  None of the Company, its assets or properties, or, to the Company’s
Knowledge, its directors, officers, employees or stockholders in their
capacities as such, is a party to or bound or affected by any Order or similar
restriction that materially restricts the conduct by the Company of its business
or which would otherwise reasonably be expected to have a material adverse
impact on the ability of the Company to conduct its business as presently
conducted.
 
Section 3.15   Contracts.
 
(a)           Except as set forth in Section 3.15(a) of the Disclosure Schedule,
the Company is not a party to, and its assets are not bound or affected by, any:
 
(i)            Contract with a customer;
 
(ii)           Contract with any Person restricting in any manner the right of
such Person to compete with the Company or the ability of such Person to employ
any of the Company’s employees;
 
(iii)          Contract that contains a covenant restricting the ability of the
Company (or which, following the Closing, would reasonably be expected to
restrict the ability of Purchaser or any of its subsidiaries or Affiliates) to
compete with any Person, to solicit any Person, or to solicit or hire employees
or other Persons, or to engage in any business or activity in any geographic
area or pursuant to which any benefit is required to be given or lost as a
result of such competing or engaging;
 
(iv)          data center leases and licenses;
 
(v)           Contract relating to Indebtedness or to mortgaging, pledging or
otherwise placing a Lien on any of the Company’s assets or properties;
 
(vi)          Contract providing for the guaranty of any Liability of any Person
other than the Company; or any Contract that includes any requirement that the
Company provide indemnification to or otherwise support the business or
Liabilities of any other Person;
 
 
22

--------------------------------------------------------------------------------

 
 
(vii)         Contract not fully performed for the purchase of any commodity,
material, services, equipment or fixed assets, for a price in excess of $50,000
in the aggregate over a twelve-month period;
 
(viii)        Contract under which it is the lessor or lessee of, or holds or
operates any Personal Property, for which the annual rental payments exceed
$50,000;
 
(ix)           Contract providing for the license or other grant of the right to
use any Intellectual Property Rights, other than software that (A) is
commercially available without customization, (B) has general applicability to
businesses, and (C) requires aggregate payments during any calendar year of any
kind, including upfront or annual maintenance fees, of less than $10,000;
 
(x)            Contract providing for expenditures of the Company that are,
individually or in the aggregate, in excess of $25,000;
 
(xi)           Contract providing for the acquisition or disposition of any
Person or any business, operating division, business unit or product line
thereof (whether by merger, consolidation or other business combination,
recapitalization, acquisition of stock or assets, or otherwise), or any equity
or debt investment by the Company in any other Person;
 
(xii)          Contract for the sale of any equipment or other assets, except
for sales in the ordinary course of business;
 
(xiii)         Contract that obligates the Company to obtain all or
substantially all of its requirements for any goods or services from, or, except
for Contracts with customers, supply all or substantially all of the
requirements for any goods or services of, any other Person;
 
(xiv)         Contract including any “most-favored pricing” provision for any
customer of the Company;
 
(xv)          Contract for the employment or engagement of any director,
officer, employee, independent contractor, consultant, freelancer or other
service provider or other Person, including any severance, retention or similar
payment or other compensation to any such Person;
 
(xvi)         Contract for the granting of any agency, representation,
distribution or franchise which cannot be canceled by the Company without
payment or penalty upon notice of thirty (30) days or less;
 
(xvii)        Contract of the type referred to in Section 3.21;


(xviii)       written instrument granting a power of attorney on behalf of the
Company; or


 
23

--------------------------------------------------------------------------------

 
 
(xix)           other Contract material to the business, operations, financial
condition or results of operations of the Company.
 
(b)           Each Contract required to be listed in Section 3.15(a) of the
Disclosure Schedule (each, a “Material Contract” and, collectively, the
“Material Contracts”) represents the valid, legal and binding obligation of the
Company, in full force and effect and, to the Company’s Knowledge, each Material
Contract is enforceable against the other parties thereto, in accordance with
its respective terms, except as enforceability may be limited by bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium or similar laws
affecting creditors’ rights generally and by general principles of equity
affecting the availability of specific performance and other equitable
remedies.  Except as set forth in Section 3.15(b) of the Disclosure Schedule,
the Company is not currently renegotiating any of the Material Contracts or
paying liquidated damages in lieu of performance thereunder.  The Company is not
in material breach or default under, or in receipt of any claim of material
default or breach under, any Material Contract and, to the Company’s Knowledge,
none of the counterparties to any Material Contract is in material breach of or
default thereunder; no event has occurred which, with the passage of time or the
giving of notice, or both, would result in a material default, breach or event
of noncompliance by the Company or, to the Company’s Knowledge, any other party
thereto, under any Material Contract; and the Company has no Knowledge of any
event or circumstance that would reasonably be expected to result in a material
breach by any of the other parties to any Material Contract.  Since December 31,
2010, the Company has not received any written notice of any termination,
material modification, acceleration, cancellation, nonrenewal or material
adverse price adjustment of any Material Contract.
 
(c)           The Company has provided to Purchaser correct and complete copies
of all written Material Contracts, including all amendments, waivers,
supplements or other changes thereto, along with summaries of each of the
material terms of each of the oral Material Contracts.
 
Section 3.16   Intellectual Property.  Section 3.16(a)(i) of the Disclosure
Schedule lists all of the material Intellectual Property Rights owned, leased or
licensed by, or otherwise used by, the Company, and indicates, for each item,
whether it is owned, leased or licensed.  Except as set forth in Section
3.16(a)(ii) of the Disclosure Schedule: (i) to the Knowledge of the Company, no
Person, including any current or former employee, independent contractor,
consultant, freelancer or other service provider of the Company, is infringing,
misappropriating or otherwise violating the Intellectual Property Rights of the
Company, (ii) the operations, products and processes of the Company do not
infringe on, misappropriate or violate, and have not infringed on,
misappropriated or violated, any of the rights of any third party with respect
to any Intellectual Property Rights, (iii) there are no Claims pending or, to
the Company’s Knowledge, threatened, against the Company with respect to any
Intellectual Property Rights, and (iv) there is no Claim, pending or, to the
Company’s Knowledge, threatened, that challenges the Company’s ownership rights
or rights to use, or the validity, enforceability or effectiveness of, any
Intellectual Property Rights used, owned, or licensed by, the Company.
 
 
24

--------------------------------------------------------------------------------

 
 
Section 3.17   Taxes.
 
(a)           All Tax Returns required to be filed with any Governmental Body by
the Company or the Sellers (in relation to the Company or their interest
therein) have been timely filed and were correct and complete in all material
respects.  All Taxes due and payable by the Company, whether or not shown on any
Tax Return, have been timely paid in full.  The Company is not currently the
beneficiary of, or and has not applied for, any extension of time within which
to file any Tax Return.
 
(b)           The Company has complied with all material requirements of Law in
relation to the withholding and deposit of Taxes and has duly and timely
withheld and paid over to the appropriate Governmental Body all material amounts
required to be so withheld and paid under applicable Law, including any Taxes in
connection with any amount paid or owing, or any income or gain allocated, to
any current or former stockholder, employee, independent contractor, creditor or
any other Person.  The Company has timely and properly completed and filed the
Schedules K-1 (and comparable schedules under applicable state, local or foreign
Tax Law), Forms W-2 and 1099, and other Tax Returns required with respect to
such withholding and deposit of Taxes.
 
(c)           Charges, accruals and reserves for Taxes with respect to the
Company for any pre-Closing tax period or for any tax period beginning before
the Closing but ending after the Closing (a “Straddle Period”) (including any
pre-Closing tax period or Straddle Period for which no Tax Return has yet been
filed) have been estimated and reflected on the Financial Statements (in
addition to any accruals and reserves for deferred Taxes established to reflect
timing differences between book and Tax income) and are adequate to cover such
Taxes (without taking into account any accrual or reserve for deferred Taxes) as
of the date of such Financial Statements, whether or not shown as due on any Tax
Return.  Except for Taxes incurred in the ordinary course of business, the
Company has no liability for unpaid Taxes accruing after the date of the Interim
Financial Statements.
 
(d)           No claim, audit, examination, action, suit, proceeding or
investigation in respect of any Tax matters (including by any Governmental Body
or under any indemnification or Tax sharing agreement) is now being conducted,
pending or, to the Knowledge of the Company, threatened against the Company or
either Seller (in relation to the Company or such Seller’s interest
therein).  Neither the Company nor either Seller (in relation to the Company or
such Seller’s interest therein) has received from any Governmental Body (i) any
written notice indicating an intent to open a Tax audit or other review,
(ii) any request for information related to Tax matters, or (iii) any notice of
deficiency or proposed adjustment for any amount of Tax proposed, asserted or
assessed against the Company or either Seller (in relation to the Company or
such Seller’s interest therein), and neither the Company nor the Sellers expect
any such notice or request to be issued.  Neither the Company nor either of the
Sellers has filed any document or entered into any agreement with a Governmental
Body waiving or extending the statute of limitations or the period of assessment
or collection of any Taxes. Any deficiency or assessment relating to any amount
of Taxes resulting from any completed audit or examination of the Company or of
either Seller (in relation to the Company or such Seller’s interest therein) by
any Governmental Body or any concluded litigation has been timely paid in full.
 
 
25

--------------------------------------------------------------------------------

 
 
(e)           Except as set forth in Section 3.17(e) of the Disclosure Schedule,
the Company has not received or requested any written ruling of a Governmental
Body relating to Taxes or executed or entered into with any Governmental Body a
closing agreement pursuant to Code Section 7121 or any similar provision of
state, local, foreign or other Tax law.
 
(f)           The Company has not agreed, and is not required, to include any
adjustment in Taxable income for any Tax period pursuant to Code Section 481(a)
or 263A or any comparable provisions under state, local or foreign Tax Laws.  No
application is pending with any Governmental Body requesting permission for any
change in any accounting method of the Company.
 
(g)           The Company is not and has not been a party to, or bound by, and
the Company has no obligation to any other Person under, any Tax sharing, Tax
allocation, Tax indemnity, or similar oral or written Contract (including any
advance pricing agreement, closing agreement or gain recognition agreement
relating to Taxes with any Governmental Body). The Company:  (i) has not been a
member of an affiliated group of corporations filing a consolidated or combined
Tax Return and (ii) has no liability for Taxes of any Person as a result of
being a member of any affiliated, consolidated, combined, unitary or similar
group under Treasury Regulation section 1.1502-6 (or any similar provision of
state, local or foreign Law) or as a transferee, successor, surety or guarantor,
or by contract, indemnification or otherwise.  The Company is not subject or a
party to, or a partner or member of, any joint venture, partnership, limited
liability company or other oral or written contract, agreement, understanding or
arrangement that is treated as a partnership for federal income Tax purposes.
 
(h)           The Company is not a party to or bound by any oral or written
Contract that, individually or collectively, has obligated it or could obligate
it to make any payment that would not be deductible by the Company by reason of
Code Section 280G or would be subject to Code Section 4999 (whether or not such
payment is considered reasonable compensation for services rendered) or would
not be deductible pursuant to Code Section 404.  The Company is not party to any
Contract that is a “nonqualified deferred compensation plan” within the meaning
of Code section 409A.
 
(i)           The Company has not participated in any “reportable transaction”
within the meaning of Treasury Regulation Section 1.6011-4.
 
(j)           The Company is not a “United States real property holding
corporation” within the meaning of Code Section 897, and neither the Company nor
the Seller is a “foreign person” within the meaning of Code Section 1445(a).  No
amount will be required to be withheld under Code Section 1445 in connection
with any of the transactions contemplated by this Agreement.
 
(k)           The Company has been since its inception, and will continue to be
at all times through the Closing, (i) a “small business corporation” within the
meaning of Code Section 1361(b) for which a valid election under Code Section
1362(a) is in effect, and (ii) a validly electing S corporation, within the
meaning of applicable state and local Law, for purposes of the income or
franchise Tax Law of each state and local jurisdiction in which its income is or
has been subject to Tax.
 


 
26

--------------------------------------------------------------------------------

 
 
(l)           The Company is not liable, and has no potential liability, for any
Tax under Code Section 1374 or 1375 or any comparable provision of applicable
state, local or foreign Law.
 
(m)           No claim has ever been made in writing with respect to the Company
or either Seller (in relation to the Company or such Seller’s interest therein)
by any Governmental Body in a jurisdiction:  (i) in which the Company or the
Sellers do not file or has not filed Tax Returns that the Company or either
Seller is, was or may be subject to taxation by that jurisdiction, or (ii) where
the Company or the Sellers file or filed Tax Returns but does not or did not
compute his or its Tax on the basis of his or its net income attributable to
such jurisdiction, that it is, was or may be subject to Tax on the basis of his
or its net income attributable to such jurisdiction.  The Company does not
conduct business in, or derive income from, within or allocable to, any state,
local or foreign Taxing jurisdiction (x) other than those for which all Tax
Returns have been provided to Purchaser or (y) that could reasonably result in a
requirement to file a Tax Return in that jurisdiction of a type that the
Company, or the Sellers (in relation to the Company or their interest therein),
have not filed previously, or to pay Taxes to that jurisdiction on a basis
different from the basis, if any, on which the Company or the Sellers (in
relation to the Company or their interest therein), previously paid Taxes to
that jurisdiction.
 
(n)           The Company has not at any time engaged in a non-United States
trade or business, had a permanent establishment outside the United States, or
conducted activities in any foreign jurisdiction that have exposed it to such
jurisdiction’s Tax jurisdiction.
 
(o)           The Company has not, in the past ten (10) years, acquired assets
from another Person (or been treated or required to have been treated for Tax
purposes as having acquired assets from another Person) in a transaction in
which the federal income Tax basis of the acquired assets should have been
determined, in whole or in part, by reference to the Tax basis of the acquired
assets in the hands of such transferring Person.  The Company has not
distributed the stock of another Person, or had its stock distributed by another
Person, in a transaction intended or purported to be governed in whole or in
part by Code Section 355 or Code Section 361.
 
(p)           The Company has not taken any action that would have the effect of
deferring a measure of Tax from a period (or portion thereof) ending on or
before the Closing Date to a period (or portion thereof) beginning after the
Closing Date.  The Company will not be required to include any item of income
in, or exclude any item of deduction from, Taxable income for any Taxable period
(or portion thereof) ending after the Closing Date as a result of any
intercompany transaction, installment sale or open transaction disposition made
on or prior to the Closing Date or any prepaid amount received on or prior to
the Closing Date.
 
(q)           Set forth in Section 3.17(q) of the Disclosure Schedule is a
complete and accurate list of all the state, local and foreign jurisdictions in
which the Company has filed (i) an income, franchise or gross receipts Tax
Return or (ii) a sales and use Tax Return for any period for which the statute
of limitations remains open under applicable Law.
 
Section 3.18   Employment Matters.  The Company does not have any employees and
since January 1, 2008 has not had any employees.  The Company does not have any
obligations or liabilities, fixed or contingent, arising out of or with respect
to any the employment by the
 
 
27

--------------------------------------------------------------------------------

 
 
Company of any individual.  The Company does not maintain or contribute to any
benefit plans or programs, and the Company does not have any obligations or
liabilities, fixed or contingent, with respect to any current or former
director, officer, employee (as applicable) or contractor of the Company or
their dependents or beneficiaries.
 
Section 3.19   Legal Matters.  There are no Proceedings or Claims pending or, to
the Company's Knowledge, threatened (i) against the Company or any of its assets
or properties or (ii) to the Company’s Knowledge, against any of its directors,
officers, employees or Affiliates, which, with respect to this clause (ii) are
related to or affect the Company’s operations, the nLayer Business or the
Company’s assets or the consummation of the transactions contemplated
hereby.  Except as set forth in Section 3.19 of the Disclosure Schedule, the
Company is not currently a plaintiff in any Proceeding and since January 1,
2009, the Company has not brought any Proceedings or Claims.  There are no
Proceedings or Claims pending or, to the Company’s Knowledge, threatened, that
question the validity of this Agreement or any of the Transaction Documents, or
the right of the Company, the Sellers, Daniel Brosk or Server Central to enter
into this Agreement or any of the Transaction Documents to which such Person is
a party (as applicable) or to consummate the transactions contemplated hereby
and thereby.  The Company is not subject to any Order in which it is named, and
its assets are not subject to any Order in which such assets are specifically
identified.
 
Section 3.20   Absence of Certain Practices.  Neither the Company, nor any
director, officer, employee, stockholder or agent of the Company, nor any other
Person acting on its or their behalf has, directly or indirectly, made, given or
incurred or agreed to make, give or incur any contribution, payment, gift or
entertainment or other expense or similar benefit to any customer, supplier,
governmental employee or other Person who is or may be in a position to help or
hinder the business or operations of the Company (or assist the Company in
connection with any actual or proposed transaction relating to its business and
operations), (a) that subjected or would be reasonably likely to subject the
Company to any damage or penalty in any criminal or governmental Proceeding, (b)
that subjected or would be reasonably likely to subject the Company to any
material adverse consequences with any Governmental Body or regarding the
ability of the Company to continue doing business in all material respects as it
is currently doing business, or (c) that in case of a payment made directly or
indirectly to an official or employee of any Governmental Body, constitutes an
illegal bribe or kickback (or if made to an official or employee of a foreign
government, is unlawful under the Foreign Corrupt Practices Act of 1977, as
amended) or, in the case of a payment made directly or indirectly to a Person
other than an official or employee of a government or Governmental Body,
constitutes an illegal bribe or illegal kickback or other illegal payment under
any Law of the United States or under the Law of any state or locality that
could subject the payor to a criminal penalty or the loss of a license or
privilege to engage in a trade or business.
 
Section 3.21   Affiliated Transactions.  Except as set forth in Section 3.21 of
the Disclosure Schedule, no director, officer, employee or stockholder of the
Company, nor any member of any such individual’s “immediate family” (as defined
under Rule 16a-1(e) under the 1934 Act), or any Person which any such individual
directly or indirectly controls, is a party to any Contract or transaction with
the Company or has any material interest in any material property used by the
Company.  Except as set forth in Section 3.21 of the Disclosure Schedule, none
of such Persons has any direct or indirect ownership interest in any Person: (i)
 
 
28

--------------------------------------------------------------------------------

 
 
with which the Company is Affiliated, (ii) whose assets are used by the Company
in the conduct by the Company of its business, (iii) with which the Company
otherwise has a business relationship, or (iv) to the Company’s Knowledge, that
competes with the Company (other than an ownership interest of less than one
percent (1%) of the stock in publicly traded companies that may compete with the
Company as long as such Person is a passive investor that does not have any
active role in any such publicly traded company).
 
Section 3.22   Customers, Sales Agents and Suppliers.  Section 3.22(a) of the
Disclosure Schedule lists the customers and sales agents of the Company and,
measured by expense, the ten (10) largest suppliers (other than professional
advisors such as attorneys and accountants) of the Company for the one (1) year
period prior to the date of this Agreement.  The Company has not, during the two
(2) year period prior to the date of this Agreement, been involved in any
material dispute with any of its customers or sales agents.  Except as set forth
in Section 3.22(b) of the Disclosure Schedule, during the one (1) year period
prior to the date of this Agreement, none of the customers, sales agents or
suppliers of the Company has canceled or otherwise terminated, or, to the
Company’s Knowledge, expressly threatened in writing to cancel or otherwise
terminate or not renew, its relationship with the Company.  The Company has not
received any notice or other communication from any customer, sales agent or
supplier of the Company stating that the transactions contemplated by this
Agreement will materially and adversely affect the relations of the Company with
any customer, sales agent or supplier.  Section 3.22(c) of the Disclosure
Schedule sets forth customers of the Company which are also customers of Server
Central.
 
Section 3.23   Warranties.  The Company has made no oral or written warranties
with respect to the quality or absence of defects of the products or services
which it has sold or performed which are in force as of the date hereof, except
for those warranties which are described in Section 3.23 of the Disclosure
Schedule.
 
Section 3.24   Bank Accounts; Powers of Attorney.  Section 3.24 of the
Disclosure Schedule sets forth (a) the name of each bank, safe deposit company
or other financial institution in which the Company has an account, lock box or
safe deposit box and (b) the name of each Person authorized to draw thereon or
to have access thereto and the names of each Person, if any, holding powers of
attorney from the Company.
 
Section 3.25   Brokers’ and Finders’ Fees.  Except for Bank Street Group, LLC,
no agent, broker, finder, or investment or commercial banker, or other Person
engaged by or acting on behalf of the Company or any of its representatives or
Affiliates in connection with the negotiation, execution or performance of this
Agreement or the Transaction Documents or the consummation of the transactions
contemplated hereby or thereby, is or will be entitled to any brokerage or
finder’s or similar fee or other commission as a result of this Agreement, the
Transaction Documents or the transactions contemplated hereby or thereby.
 
ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF THE SELLERS
 
As a material inducement to Purchaser entering into this Agreement and
consummating the transactions contemplated by this Agreement and the Transaction
Documents, each Seller
 
 
29

--------------------------------------------------------------------------------

 
 
hereby severally and not jointly represents and warrants to Purchaser as to such
Seller (but not as to any other Seller) as follows:
 
Section 4.1   Organization and Standing.  If such Seller is an entity, such
Seller is duly organized, validly existing and in good standing (to the extent
such concepts are applicable to such Seller) under the laws of the state of its
formation, and such Seller is qualified to do business and in good standing (to
the extent such concepts are applicable to such Seller) in each other
jurisdiction in which the failure to so qualify and be in good standing would
materially and adversely affect such Seller’s ability to perform its obligations
under this Agreement and the Transaction Documents to which it is or will become
a party or to consummate the transactions contemplated hereby and thereby.  If
such Seller is an entity, such Seller has all the requisite trust (or other)
power and authority to own, lease and operate its properties and to carry on its
business as now being conducted.
 
Section 4.2   Authority; Enforceability.  Such Seller has the full legal right,
power and authority to execute and deliver this Agreement and each Transaction
Document to which he or it is or will become a party, to perform his and its
obligations hereunder and thereunder and to consummate the transactions
contemplated hereby and thereby.  If such Seller is an entity, the execution,
delivery and performance by such Seller of this Agreement and each Transaction
Document to which it is or will become a party and the consummation by it of the
transactions contemplated hereby and thereby have been duly authorized by all
necessary trust (or other) action on the part of such Seller.  This Agreement
has been duly executed and delivered by such Seller, and each Transaction
Document to which such Seller is or will become a party has been, or when
executed shall be, duly executed and delivered by such Seller.  This Agreement,
assuming that this Agreement is a valid and binding obligation of Purchaser, the
Company and the other Seller (as applicable), constitutes a valid and binding
obligation of such Seller enforceable against such Seller in accordance with its
terms, and each Transaction Document to which such Seller is or will become a
party, assuming that such Transaction Document is a valid and binding obligation
of the other parties thereto, is, or when executed shall constitute, a valid and
binding obligation of such Seller enforceable against such Seller in accordance
with its terms, in each case except as enforceability may be limited by
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium or
similar laws affecting creditors’ rights generally and by general principles of
equity affecting the availability of specific performance and other equitable
remedies.
 
Section 4.3   No Violation.  The execution and delivery by such Seller of this
Agreement and each Transaction Document to which such Seller is or will become a
party and the consummation by such Seller of the transactions contemplated
hereby and thereby, including the compliance and performance by such Seller of
the terms, conditions and provisions thereof, do not and will not: (a) violate
or conflict with any provision of the Organization Documents of such Seller (if
such Seller is an entity), (b) violate or conflict with any Law applicable to
such Seller or by which such Seller or any of his or its assets or properties
are bound or affected, (c) with or without the passage of time or the giving of
notice, or both, violate, conflict with or result in a breach of the terms or
conditions or provisions of, or constitute a default (or an event which might,
with the passage of time or the giving of notice or both, constitute a default)
under, or result in or give rise to a right of termination, modification,
acceleration or cancellation of any obligation under, any Contract to which such
Seller is a party or by which such Seller or any of
 
 
30

--------------------------------------------------------------------------------

 
 
his or its assets or properties are bound or affected or (d) result in the
creation or imposition of a Lien on any of such Seller’s Shares or other assets
or properties.
 
Section 4.4   Consents.  No consent, approval, waiver, order, permit or
authorization of, or registration, application, qualification, designation,
declaration, filing or notification with or to, any Governmental Body or any
other Person, including a party to a Contract to which such Seller is a party or
by which any of his or its assets or properties are bound or affected, is
required in connection with the execution, delivery and performance by such
Seller of this Agreement or any of the Transaction Documents to which such
Seller is or will become a party or the consummation by such Seller of the
transactions contemplated hereby or thereby.
 
Section 4.5   Ownership.  Immediately prior to the Closing, such Seller was the
sole record and beneficial owner of the Shares set forth opposite such Seller’s
name on Exhibit A and such Seller owned such Shares free and clear of any and
all Liens.  At the Closing, assuming Purchaser has the requisite authority to be
the lawful owner of the Shares, such Seller is transferring to Purchaser good,
valid and enforceable title in and to such Seller’s Shares set forth across from
such Seller’s name on Exhibit A, free and clear of any and all Liens, other than
Liens created or incurred by Purchaser or its Affiliates and other than
restrictions on transfer under applicable federal and state securities
law.  Such Seller was not a party to any Contract with respect to: (a) the
voting of any Shares; or (b) the transfer of any Shares (including any
preemptive right, right of first offer, right of first refusal, participation
right, “take along” right or similar right).
 
Section 4.6   Legal Matters.  There are no Proceedings or Claims pending or, to
the knowledge of such Seller, threatened against such Seller or any of his or
its assets or properties, or any Orders outstanding against such Seller, in each
case that would adversely affect such Seller’s ability to perform such Seller’s
obligations under this Agreement and the Transaction Documents to which such
Seller is or will become a party or to consummate the transactions contemplated
hereby or thereby.
 
Section 4.7   Certain Relationships.  Neither such Seller nor any member of such
Seller’s “immediate family” (as defined under Rule 16a-1(e) under the 1934 Act)
(nor, solely with respect to the representation made herein by the Trust, any
member of the “immediate family” of any beneficiary of the Trust) has any direct
or indirect ownership interest in any Person that competes with the Company
(other than an ownership interest of less than one percent (1%) of the stock in
publicly traded companies that may compete with the Company as long as such
Person is a passive investor that does not have any active role in any such
publicly traded company).
 
Section 4.8   Brokers’ and Finders’ Fees.  Except for the Bank Street Group,
LLC, no agent, broker, finder, or investment or commercial banker, or other
Person engaged by or acting on behalf of such Seller or any of such Seller’s
representatives or Affiliates in connection with the negotiation, execution or
performance of this Agreement or the Transaction Documents or the consummation
of the transactions contemplated hereby or thereby, is or will be entitled to
any brokerage or finder’s or similar fee or other commission as a result of this
Agreement, the Transaction Documents or the transactions contemplated hereby or
thereby.
 
 
31

--------------------------------------------------------------------------------

 
 
ARTICLE V
OTHER COVENANTS AND AGREEMENTS
 
Section 5.1   Further Assurances.  From time to time, as and when requested by
any Party, any other Party shall execute and deliver, or cause to be executed
and delivered, all such documents and instruments and shall take, or cause to be
taken, all such further or other actions as the requesting Party may reasonably
deem necessary or desirable to evidence and effectuate the transactions
contemplated by this Agreement and the Transaction Documents.  Without
limitation of the foregoing, to the extent the Personal Property is not
sufficient to operate the nLayer Business as heretofore conducted, or the
operation of the nLayer Business as heretofore conducted requires the use of
assets owned by Affiliates of the Company, the Parties intend that the
Transition Services Agreement will provide for an orderly transition.  In
addition, the Sellers shall, and shall cause their Affiliates to, provide such
cooperation and assistance (at Purchaser’s expense) in connection with
Purchaser’s audit of the Company’s 2009, 2010 and 2011 annual financial
statements as Purchaser may reasonably request.  Further, the Sellers agree to
provide, if so requested by Purchaser or Purchaser's independent public
accountants (the "Auditor"), to the Auditor a letter of representation (at no
cost to the Sellers), in form and substance reasonably acceptable to the Sellers
(the “Representation Letter”); provided that the matters covered by such letter
shall be limited (i) in scope and substance to the representations of the
Sellers expressly set forth in Section 3.8, and (ii) to other matters (A) that
are reasonably acceptable to the Sellers, (B) which directly relate to the
Company’s annual financial statements for the periods ended December 31, 2009,
2010 and 2011 and ( C) which, to the actual knowledge of the Sellers, are true
and correct..  Notwithstanding the foregoing, (I) the foregoing obligations of
the Sellers shall be limited to providing such information or documentation as
may be in the possession of, or reasonably obtainable by, the Sellers or the
Sellers’ Affiliates or accountants, at no cost to the Sellers, and in the format
that the Sellers or the Sellers’ Affiliates or accountants have maintained such
information; and (II) the Representation Letter will not expand, extend,
supplement or increase any of the representations or warranties set forth in
this Agreement or any Transaction Document in any manner or to expose the
Sellers or any of their respective Affiliates to any risk of liability to
Purchaser, any of Purchaser’s Affiliates or any other third parties, other than
the Auditor as expressly set forth in the Representation Letter.  All matters
under this Section 5.1which are at Purchaser’s expense or at no cost to the
Sellers, which shall include reasonable internal costs and expenses, shall be
paid by Purchaser to the Sellers on demand.
 
Section 5.2   Payments of Accounts Receivable.  In the event either of the
Sellers shall receive any instruments of payment of any of the accounts
receivable of the Company, such Seller shall forthwith deliver such instruments
to Purchaser, endorsed where necessary, without recourse, in favor of
Purchaser.  In the event Purchaser, the Company or any of their respective
Affiliates shall receive any instruments of payment properly payable to either
Seller or any of their respective Affiliates, including Server Central and
CacheNetworks, Purchaser shall deliver, or shall cause the Company or
Purchaser’s or the Company’s respective Affiliates, as applicable, to deliver,
such instruments to the Sellers or their Affiliate, as applicable, endorsed
where necessary, without recourse, in favor of such Person.
 
Section 5.3   Third Party Claims.  The Parties shall cooperate with each other
with respect to the defense of any Proceeding, pending or overtly threatened,
asserted by a Person
 
 
32

--------------------------------------------------------------------------------

 
 
other than the Parties hereto, their successors and permitted assigns (and in
the case of Purchaser, other than any such Proceeding asserted solely among the
Sellers, Daniel Brosk and their respective Affiliates), against any Indemnified
Party or to which any Indemnified Party is subject subsequent to the Closing
Date which are not subject to the indemnification provisions contained in
Article VII; provided, however, that no Party shall be required to provide such
cooperation unless it has received assurances reasonably acceptable to such
Party that the Party requesting such cooperation shall reimburse such Party for
his or its reasonable out-of-pocket costs and expenses of furnishing such
cooperation.
 
Section 5.4   Confidentiality.
 
(a)           Purchaser Confidential Information.  In consideration of the
benefits of this Agreement to the Sellers and in order to induce Purchaser to
enter into this Agreement, each Seller hereby individually covenants and agrees
such Seller is in the possession of certain Purchaser Confidential
Information.  Such Seller agrees that such Seller shall not, and shall cause his
or its Affiliates not to, in whole or in part, disclose or allow to be disclosed
to any Person any Purchaser Confidential Information for any reason or purpose
whatsoever, and such Seller shall use at least the same degree of care when
dealing with such Purchaser Confidential Information that he or it employs with
respect to its own confidential and proprietary information.
 
(b)           Seller Confidential Information.  In consideration of the benefits
of this Agreement to Purchaser and its Affiliates and in order to induce each of
the Sellers to enter into this Agreement, Purchaser hereby individually
covenants and agrees that Purchaser is in the possession of certain Seller
Confidential Information.  Purchaser agrees that it shall not, and shall cause
its Affiliates not to, in whole or in part, disclose or allow to be disclosed to
any Person any Seller Confidential Information for any reason or purpose
whatsoever, and Purchaser shall use at least the same degree of care when
dealing with such Seller Confidential Information that it employs with respect
to its own confidential and proprietary information.
 
(c)           Notwithstanding the foregoing, the provisions of this Section 5.4
shall not prohibit disclosures that are required to be made by a Party (a
“Disclosing Party”) under legal process by subpoena or other order issued by a
court of competent jurisdiction or by any other Governmental Body; provided,
however, that such Disclosing Party, unless prohibited by Law, provides to the
other Parties prompt notice of any such subpoena or other order so that any such
other Party may seek, at its sole option, election and expense, an appropriate
protective order or other protective remedy, and such Disclosing Party shall
furnish only that portion of the Purchaser Confidential Information or Seller
Confidential Information, as applicable, that is legally required to be
disclosed and shall cooperate in such manner as the other Parties may reasonably
request to obtain assurance that confidential treatment shall be accorded to
such Purchaser Confidential Information or Seller Confidential Information, as
applicable.
 
Section 5.5   Non-Competition for the Benefit of Purchaser.  In consideration of
the benefits of this Agreement to the Sellers and in order to induce Purchaser
to enter into this Agreement, each Seller hereby individually covenants and
agrees that, from and after the Closing and until the earlier of (a) the fourth
(4th) anniversary of the Closing Date, and (b) the occurrence of a Triggering
Event, other than a sale of the Company in which the Deferred Payments are paid
in full in accordance with this Agreement to the Sellers (the “Restrictive
Covenant Period”),
 
 
33

--------------------------------------------------------------------------------

 
 
such Seller shall not, and shall cause his and its Affiliates not to, directly
or indirectly, participate in, own, operate, manage, control, invest in, lend
to, or otherwise have any interest (of record or beneficial) in, or be employed
by, have any interest as a consultant in, advise, engage in services for or
otherwise aid or assist in any manner, any Person or other business that
engages, anywhere in the world, in a business that directly or indirectly
engages in, or directly or indirectly competes with, the nLayer Business;
provided, however, that this Section 5.5 shall not prohibit such Seller and his
or its Affiliates from (A) providing services to the Company, (B) owning any
equity in the Company or being a passive owner of not more than one percent (1%)
of the outstanding capital stock of a Person which is publicly traded, as long
as such Seller and his or its Affiliates have no active participation in such
Person’s business, (C) becoming an employee of a Person engaged in the nLayer
Business, and being a beneficial owner of equity securities of such entity, so
long as (X) the revenue generated by such Person from the nLayer Business in any
given fiscal year during the Restrictive Covenant Period does not represent more
than ten percent (10%) of the total revenue of such Person in such fiscal year,
and (Y) such Seller or Affiliate thereof does not directly participate in the
nLayer Business, or (D) remaining an employee of Server Central, or becoming an
employee of any successor in interest thereto (whether or not such Person
engages in, or derives revenue from, the nLayer Business); provided that such
Seller or Affiliate thereof does not, subject to the final sentence of this
Section 5.5, directly participate in the nLayer Business conducted by such
successor in interest to Server Central.  Notwithstanding the foregoing, Server
Central, including any successor in interest thereto, may continue to operate
its business and provide services which may be deemed to compete, whether
directly or indirectly, with the nLayer Business, so long as such services are
bundled with other services of Server Central, or any successor in interest
thereto, which are offered by Server Central, or any successor in interest
thereto, in the ordinary course of business (collectively, the “Permitted
Activities”), and Server Central’s, or any successor in interest thereto,
engaging in any such Permitted Activities (and Seller’s involvement in the
business of, or direct or indirect ownership of equity interests in, Server
Central or any successor in interest thereto) shall not be deemed to be a breach
or other violation of this Section 5.5.
 
Section 5.6   Non-Solicitation of Business Relations for the Benefit of
Purchaser.  In consideration of the benefits of this Agreement to the Sellers
and in order to induce Purchaser to enter into this Agreement, each Seller
hereby individually covenants and agrees that, during the Restrictive Covenant
Period, such Seller shall not, and such Seller shall cause his or its Affiliates
not to, directly or indirectly, except on behalf of or for the benefit of the
Company, (a) solicit, sell to, provide services to, or assist the solicitation
of, sale to, or providing to, or encourage, induce or entice any other Person to
solicit, sell to or provide services to, any Person who is a customer of the
Company at the time of such solicitation or other action or was a customer of
the Company (or whom the Company is or was soliciting to become a customer of
the Company) within the one (1) year period immediately preceding the Closing
Date, for the purpose of (i) providing such Person with any product or service
which directly or indirectly competes with the products or services provided by
the Company to such Person or is in substitution for or in replacement of such
products or services; (ii) altering, modifying or precluding the development of
such customer’s business relationship with the Company; or (iii) reducing the
volume of business that such customer transacts with the Company or (b) take any
action that is intended, or could reasonably be expected, to discourage any
Person who is presently (or was at any time during the one (1) year period
immediately preceding the Closing Date) a lessor, licensor, supplier, licensee
or other business associate or relation of the Company from entering into or
 
 
34

--------------------------------------------------------------------------------

 
 
maintaining, or to terminate, cease or otherwise adversely change, its
relationship with the Company or in any other way deliberately interfere with
the relationship between the Company and any such lessor, licensor, supplier,
licensee or other business associate or relation.  Notwithstanding the
foregoing, (X) Server Central and the Company have joint customers which are
disclosed in Section 3.25(c) of the Disclosure Schedule, and such joint
customers are expressly excluded from the provisions of this Section 5.6, and
(Y) nothing set forth herein shall be deemed to restrict or limit Server Central
from engaging in any Permitted Activities, and Server Central’s engaging in any
such Permitted Activities (and Seller’s involvement in the business of, or
direct or indirect ownership of equity interests in, Server Central) shall not
be deemed to be a breach or other violation of this Section 5.6.
 
Section 5.7   Non-Solicitation for Employment for the Benefit of Purchaser.  In
consideration of the benefits of this Agreement to the Sellers and in order to
induce Purchaser to enter into this Agreement, each Seller hereby individually
covenants and agrees that, during the Restrictive Covenant Period, such Seller
shall not, and such Seller shall cause his or its Affiliates not to, directly or
indirectly, (a) solicit or attempt to solicit for employment, hire or attempt to
hire, engage or attempt to engage or in any other way induce or attempt to
induce to leave the employ of or engagement by the Company, any Person who is,
on the date of such solicitation or attempted solicitation, hiring or attempted
hiring, or engagement or attempted engagement, or who was, during the twelve
(12) month period preceding such solicitation or attempted solicitation, hiring
or attempted hiring, or engagement or attempted engagement, a director, officer,
employee or consultant to the Company or (b) induce or attempt to induce any
Person who is a director, officer, employee or consultant of the Company to
leave the employ of or terminate or breach their respective agreements with the
Company, or in any other way deliberately interfere with the relationship
between the Company and any such Person; provided, however, that general
solicitations of employment published in a journal, newspaper or other
publication of general circulation or listed on any internet job site and not
targeted towards the Company’s directors, officers, employees or consultants
shall not be deemed to be a solicitation of such individuals in violation of
this Section 5.7.
 
Section 5.8   Non-Disparagement for the Benefit of Purchaser.  In consideration
of the benefits of this Agreement to the Sellers and in order to induce
Purchaser to enter into this Agreement, each Seller hereby individually
covenants and agrees that, during the Restrictive Covenant Period, such Seller
shall not, and such Seller shall cause his or its Affiliates not to, directly or
indirectly, make any written or oral statement concerning the Company, Purchaser
or any of their respective Affiliates, the nLayer Business or any of the current
or former directors, officers, managers or employees of the Company, Purchaser
or of any of their respective Affiliates that is reasonably likely to be harmful
to the Company, Purchaser or such Affiliate, the nLayer Business or the business
or personal reputation of any such Person; provided, however, that the
restriction set forth in this Section 5.8 shall not: (A) prohibit truthful
testimony compelled by legal process; or (B) prevent such Seller from exercising
his or its rights or remedies under this Agreement or any of the Transaction
Documents.
 
Section 5.9   Non-Solicitation for Employment for the Benefit of the
Sellers.  In consideration of the benefits of this Agreement to Purchaser and in
order to induce the Sellers to enter into this Agreement, Purchaser hereby
individually covenants and agrees that, from and after the Closing and until the
fourth (4th) anniversary of the Closing Date, Purchaser shall not,
 
 
35

--------------------------------------------------------------------------------

 
 
and Purchaser shall cause its Affiliates not to, directly or indirectly, (a)
solicit or attempt to solicit for employment, hire or attempt to hire, engage or
attempt to engage or in any other way induce or attempt to induce to leave the
employ of or engagement by Server Central or CacheNetworks, any Person who is,
on the date of such solicitation or attempted solicitation, hiring or attempted
hiring, or engagement or attempted engagement, or who was, during the twelve
(12) month period preceding such solicitation or attempted solicitation, hiring
or attempted hiring, or engagement or attempted engagement, a director, officer,
employee or consultant to Server Central or CacheNetworks or (b) induce or
attempt to induce any Person who is a director, officer, employee or consultant
of Server Central or CacheNetworks to leave the employ of or terminate or breach
their respective agreements with Server Central or CacheNetworks, or in any
other way deliberately interfere with the relationship between Server Central or
CacheNetwork sand any such Person; provided, however, that general solicitations
of employment published in a journal, newspaper or other publication of general
circulation or listed on any internet job site and not targeted  towards the
directors, officers, employees or consultants of Server Central or CacheNetworks
shall not be deemed to be a solicitation of such individuals in violation of
this Section 5.9.
 
Section 5.10   Intention of Parties Regarding Restrictive Covenants; Remedies.
 
(a)           Intended Enforcement.
 
(i)           It is understood and expressly agreed and acknowledged by each of
the Sellers that the restrictive covenants of each Seller set forth in Sections
5.4, 5.5, 5.6, 5.7 and 5.8:  (i) are reasonable in geographic and temporal scope
and in all other respects; (ii) have been made in order to induce Purchaser to
enter into this Agreement and Purchaser would not have entered into this
Agreement but for the restrictive covenants of such Seller contained in Sections
5.4, 5.5, 5.6, 5.7 and 5.8 and this Section 5.10; and (iii) were made in
connection with their sale of equity interests of the Company.  It is therefore
the specific intention of the Company and the Sellers that the provisions of
Sections 5.4, 5.5, 5.6, 5.7 and 5.8 and this Section 5.10 shall be enforced as
written and to the fullest extent possible.
 
(ii)           It is understood and expressly agreed and acknowledged by
Purchaser that the restrictive covenants of Purchaser set forth in Sections 5.4
and 5.9:  (i) are reasonable in geographic and temporal scope and in all other
respects; (ii) have been made in order to induce the Sellers to enter into this
Agreement and the Sellers would not have entered into this Agreement but for the
restrictive covenants of Purchaser contained in Sections 5.4 and 5.9 and this
Section 5.10; and (iii) were made in connection with their purchase of equity
interests of the Company.  It is therefore the specific intention of Purchaser
and the Sellers that the provisions of Sections 5.4 and 5.9 and this Section
5.10 shall be enforced as written and to the fullest extent possible.
 
(b)           Remedies.
 
(i)           If, at any time of enforcement of any of the provisions of
Sections 5.4, 5.5, 5.6, 5.7 or 5.8, a court of competent jurisdiction determines
that the duration or geographic scope restrictions stated in this Agreement are
not enforceable under
 
 
36

--------------------------------------------------------------------------------

 
 
applicable Law, the Parties agree that the maximum duration or geographic scope
(as applicable) permitted by applicable Law shall be substituted for the
duration or geographic scope (as applicable) stated in this Agreement and the
court shall be authorized to revise the restrictions contained in this Agreement
to instead cover only such maximum duration or geographic scope (as
applicable).  In the event of any conflict between the immediately preceding
sentence of this Section 5.10(b)(i), on the one hand, and Section 8.5 on the
other hand, the immediately preceding sentence of this Section 5.10(b)(i) shall
control and govern.
 
(ii)           If, at any time of enforcement of any of the provisions of
Sections 5.4 or 5.9, a court of competent jurisdiction determines that the
duration or geographic scope restrictions stated in this Agreement are not
enforceable under applicable Law, the Parties agree that the maximum duration or
geographic scope (as applicable) permitted by applicable Law shall be
substituted for the duration or geographic scope (as applicable) stated in this
Agreement and the court shall be authorized to revise the restrictions contained
in this Agreement to instead cover only such maximum duration or geographic
scope (as applicable).  In the event of any conflict between the immediately
preceding sentence of this Section 5.10(b)(ii), on the one hand, and Section 8.5
on the other hand, the immediately preceding sentence of this
Section 5.10(b)(ii) shall control and govern.
 
(c)           Other Obligations.
 
(i)           Each Seller agrees and acknowledges that his or its obligations
set forth in Sections 5.4, 5.5, 5.6, 5.7 and 5.8 are in addition to, and not in
lieu of, any obligations such Seller has to the Company and its Affiliates
(including Purchaser) pursuant to any other Contract between such Seller and the
Company or its Affiliates, at common law or otherwise.
 
(ii)           Purchaser agrees and acknowledges that its obligations set forth
in Sections 5.4 and 5.9 are in addition to, and not in lieu of, any obligations
Purchaser has to the Sellers and their respective Affiliates pursuant to any
other Contract between Purchaser and the Sellers or their respective Affiliates,
at common law or otherwise.
 
(d)           References Include Subsidiaries.
 
(i)           All references in Sections 5.4, 5.5, 5.6, 5.7 or 5.8 to the
Company are inclusive of the Subsidiaries, if any, of the Company from time to
time.
 
(ii)           All references in Sections 5.4 or 5.9 to the Sellers are
inclusive of their respective Subsidiaries, if any, from time to time.
 
ARTICLE VI
TAX MATTERS
 
Section 6.1   Payment of Taxes; Preparation and Filing of Tax Returns.
 
(a)           The Sellers shall be responsible for payment of the following
Taxes (or the non-payment thereof):
 
 
37

--------------------------------------------------------------------------------

 
 
(i)           All Taxes of the Company, or for which the Company is liable, for
all Taxable periods ending on or before the Closing Date and the portion through
the end of the Closing Date of any Straddle Period; and
 
(ii)           all Taxes of the Sellers (in relation to the Company or the
Sellers’ interest therein), including pursuant to Code Section 1366 or
comparable provisions of state, local or foreign Tax Law, for all Taxable
periods;
 
in each case including all Taxes of the Company or of the Sellers resulting from
the transactions contemplated by this Agreement.  For the avoidance of doubt,
nothing in this Section 6.1(a) shall be construed to imply that Purchaser is not
responsible for the Gross-Up Payment pursuant to Section 6.2(d) on account of
the 338(h)(10) Election.  In the case of Taxes that are payable with respect to
a Straddle Period, the portion of any such Tax that is allocable to the portion
of the Taxable period ending on the Closing Date shall be:
 
(A)           in the case of Taxes that are either (1) based upon or measured by
income or receipts or (2) imposed in connection with any sale or other transfer
or assignment of property (real or personal, tangible or intangible), deemed
equal to the amount which would be payable if the Taxable period ended on the
Closing Date; for the avoidance of doubt, Taxes incurred by reason of the
transactions contemplated by this Agreement, including the 338(h)(10) Election,
if any, shall be allocated to the portion of the period ending on the Closing
Date; and
 
(B)           in the case of other Taxes imposed on a periodic basis with
respect to the Company or its assets, or otherwise not feasibly allocated to
specific transactions or events, deemed to be the amount of such Taxes for the
entire Straddle Period multiplied by a fraction, the numerator of which is the
number of days in the period ending on the Closing Date and the denominator of
which is the number of days in the entire Straddle Period.
 
In the event a 338(h)(10) Election is not made, the Sellers shall, at the
request of Purchaser, promptly execute any required consent to an election
pursuant to Code Section 1362(e)(3) to close the books of the Company in order
to give effect to this Section 6.1(a).
 
(b)           The Sellers shall prepare and file (or cause to be prepared and
filed) all Tax Returns of the Company relating to Income Taxes for all periods
ending on or prior to the Closing Date (“Pre-Closing Tax Returns”).  Purchaser
shall prepare and file (or cause to be prepared and filed) all Tax Returns
related to Non-Income Taxes for the Company that are filed after the Closing
Date with respect to (i) Taxable periods ending on or before the Closing Date
and (ii) all Tax Returns for Straddle Periods. With respect to any such Tax
Return required to be filed with respect to the Company and as to which any
responsibility for any portion of the Taxes shown thereon is allocable to the
Sellers under Section 6.1(a), Purchaser shall provide the Sellers with a copy of
such completed Tax Return and a statement certifying the amount of Tax shown on
such Tax Return for which the Sellers are responsible (to the extent not shown
on the Tax Return, including on Schedule K-1) at least ten (10) days prior to
the due date (including any extension thereof) for filing such Tax Return. For a
period of ten (10) days following such delivery the Sellers shall have the right
to review and approve such Tax Return and statement,
 
 
38

--------------------------------------------------------------------------------

 


which approval shall not be unreasonably withheld, conditioned or delayed.  The
Sellers shall pay to Purchaser the amount of Taxes shown on such Tax Return for
which the Sellers are responsible pursuant to Section 6.1(a)(i), by wire
transfer of immediately available funds to the account designated in writing by
Purchaser, within three (3) days after the earlier of (x) the Sellers’ approval
of such Tax Return and (y) expiration of such ten (10) day period.
 
(c)           Purchaser, on the one hand, and the Sellers on the other hand,
shall each be liable for one-half (1/2) of any Transfer Taxes incurred in
connection with the consummation of the Purchase.
 
Section 6.2   Tax Election.  At Purchaser’s election, the Sellers shall join
with Purchaser in making, and shall take any and all action necessary to effect,
a timely election under Code Section 338(h)(10) (and any corresponding election
under applicable state, local or foreign Tax Law) with respect to the purchase
by the Purchaser of the Shares (the “338(h)(10) Election”).  The following
provisions shall govern certain Tax matters relating to or resulting from the
338(h)(10) Election, notwithstanding anything to the contrary in Section 6.1.
 
(a)           If Purchaser desires to make the 338(h)(10) Election, it shall
deliver to the Sellers a notice to that effect, accompanied by a completed IRS
Form 8023 (“Form 8023”) and any corresponding state, local or foreign Tax forms
(except for information thereon that must be provided by the Sellers).  Within
fifteen (15) days after receiving from Purchaser the notice referred to in
Section 6.2(a), each Seller shall deliver to Purchaser the Form 8023 and any
such corresponding state, local or foreign Tax forms duly executed by such
Seller and completed with any information therein which must be provided by such
Seller; provided, however, neither Seller shall be obligated to deliver to
Purchaser the Form 8023 or any of such Tax forms unless such Seller is
concurrently being paid Five Hundred Forty Nine Thousand Dollars ($549,000) in
the case of Lowe and Three Hundred Sixty Six Thousand Dollars ($366,000) in the
case of the Trust (such amount, the “Estimated Gross Up Payment”), which amount
shall be subject to adjustment as provided in this Section 6.2.
 
(b)           If Purchaser makes the 338(h)(10) Election, the portion of the
Purchase Price allocated to the Shares, the liabilities of the Company and any
other relevant items (the “338(h)(10) Consideration”) shall be allocated among
the assets of the Company (the “Assets”) in accordance with this Section 6.2(b)
(the “Allocation”).  Promptly after making the Section 338(h)(10) Election, and
in any event prior to September 30, 2012, Purchaser shall cause to be prepared
and delivered to the Sellers a draft Allocation in accordance with Code Section
338(h)(10) and the Treasury Regulations thereunder (the “Draft Allocation”). If
the Sellers do not deliver to Purchaser a written objection to the Draft
Allocation, setting forth in reasonable detail the basis for any such objection,
within thirty (30) days after their receipt of the Draft Allocation, then the
Draft Allocation shall become final and binding upon the Parties (the “Final
Allocation”). If the Sellers timely deliver such an objection to Purchaser, then
the Sellers and Purchaser shall work in good faith to resolve any dispute, and
if all items of dispute are so resolved, then the Draft Allocation shall be
amended accordingly and shall become the Final Allocation. If any dispute with
respect to the Draft Allocation remains unresolved for a period of twenty (20)
days after Purchaser receives the Sellers’ objection notice, then Purchaser and
the Sellers shall submit only the remaining disputed items to the Independent
Accountants for determination. The Independent Accountants’ determination as to
each such disputed item shall
 
 
39

--------------------------------------------------------------------------------

 


be binding on the Parties, and the Draft Allocation shall be amended in
accordance with the Independent Accountants’ determination and shall become the
Final Allocation.  Purchaser shall prepare IRS Form 8883 (and any similar form
for purposes of state, local or foreign Tax Law) for each of “Old Target” and
“New Target” (as defined for purposes of Treasury Regulation 1.338(h)(10))
consistent with the Final Allocation, and Purchaser, on behalf of the Company,
shall timely file or cause to be filed such Forms 8883 and other forms with the
appropriate Governmental Body.  If any adjustment is subsequently made to the
338(h)(10) Consideration pursuant to the terms of this Agreement, the Sellers
agree to execute and deliver promptly to Purchaser such other Tax forms relating
to the 338(h)(10) Election as Purchaser may reasonably request, and the Sellers
hereby authorize Purchaser to file any and all forms with respect to the
338(h)(10) Election.  The Form 8883 and other forms shall be binding on the
Sellers and the Company for all Tax purposes, and each such Person shall file
all Tax Returns in a manner consistent with the Form 8883 and other forms;
provided, however, that (i) the amount realized by the Sellers may differ from
the amount allocated hereunder to reflect transaction costs that reduce the
amount realized for Income Tax purposes and (ii) the Purchaser’s cost for the
assets that it is deemed to acquire may differ from the amount allocated
hereunder to reflect the inclusion in the total cost of items (for example,
capitalized acquisition costs) not included in the amount so allocated.  None of
the Sellers, the Company or Purchaser shall take any position on any Tax Return,
before any Governmental Body or in any proceeding relating to Taxes that is in
any way inconsistent with the Form 8883.
 
(c)           The Sellers shall include any income, gain, loss, deduction or
other Tax item resulting from the 338(h)(10) Election on such Seller’s  Tax
Returns to the extent and in the manner required by applicable Law, and shall
timely file such Tax Returns and pay the Taxes reported on such Tax
Returns.  The Sellers shall also be responsible for and shall pay any Tax
imposed on the Company attributable to the making of the 338(h)(10) Election,
including any Tax imposed under Code Section 1374 and any Tax imposed under
Treasury Regulation Section 1.338(h)(10)-1(d)(2).
 
(d)           Notwithstanding anything to the contrary, as a condition to making
the 338(h)(10) Election, Purchaser will make a payment to the Sellers in an
amount sufficient to pay the sum of (i) the amount, if any, by which (A) the sum
of the federal, state and local Taxes paid by the Company and the Sellers as a
result of the 338(h)(10) Election, including any administrative or other charges
or expenses, exceeds or will exceed (B) the sum of the federal, state and local
Taxes that would have been paid by the Company and the Sellers had the sale of
the Shares to Purchaser occurred pursuant to the terms of this Agreement but no
338(h)(10) Election had been made (taking into account all appropriate federal
and state income Tax implications) (the “Incremental Tax”) and (ii) any
additional federal, state and local Taxes incurred by the Company or any Seller
attributable to the payment by Purchaser of the Incremental Tax and any Gross-Up
to any Seller (which for the avoidance of doubt includes (i) any entity level
Tax of the Company due to such payment of Incremental Tax and/or Gross-Up being
treated as additional Purchase Price and as additional 338(h)(10) Consideration,
and (ii) any additional federal, state and local Tax incurred by the Company or
any seller attributable to the payment of a prior Gross-Up calculation amount,
i.e., there is a Gross-Up on any Gross-Up amounts paid) (the “Gross Up”), and
(iii) any interest or penalties assessed by the Internal Revenue Service and
state taxing authority on the Company or any Seller which are related to the
payment of the Incremental Tax or Gross Up (provided that the Sellers give
written notice of such interest or penalties to
 
 
40

--------------------------------------------------------------------------------

 


Purchaser and provide a reasonable opportunity to contest such amounts), unless
such interest or penalties are attributable to the negligent or wrongful act or
omission of such Seller (the amounts in the foregoing clauses (i), (ii) and
(iii) being referred to collectively as the “Gross-Up Payment”).  If either
Seller determines that the Estimated Gross-Up Payment is less than the Gross-Up
Payment to which such Seller is entitled, such Seller may provide an initial
calculation of the Gross-Up Payment to Purchaser for its review and approval
within thirty (30) days after the later of completion of the Final Allocation or
the date Purchaser delivers its notice of the 338(h)(10) Election to such Seller
pursuant to Section 6.1(a).  If (I) Purchaser does not object to a Seller’s
calculation of the Gross-Up Payment within twenty (20) days after its receipt of
the initial calculation from such Seller or (II) if such Seller does not provide
an initial calculation of the Gross-Up Payment during such thirty (30) day
period and Purchaser does not object to the Estimated Gross-Up Payment to such
Seller as being the amount of the Gross-Up Payment within twenty (20) days after
the end of such thirty (30) day period, which objection shall be made by
delivering to the Sellers a notice of such objection within such twenty (20) day
period, then such Gross-Up Payment shall become final and binding on the
Parties.  If (x) Purchaser disputes a Seller’s calculation of the Gross-Up
Payment in writing within twenty (20) days of its receipt of the initial
calculation or (y) if such Seller does not provide an initial calculation of the
Gross-Up Payment during such thirty (30) day period but Purchaser objects to the
Estimated Gross-Up Payment to such Seller as being the amount of the Gross-Up
Payment within twenty (20) days after the end of such thirty (30) day period,
which objection shall be made by delivering to the Sellers a notice of such
objection within such twenty (20) day period accompanied by Purchaser’s initial
calculation of the Gross-Up Payment, then such Gross-Up Payment (after good
faith attempt to resolve such disagreement) shall be determined in writing by
the Independent Accountants within thirty (30) days after the delivery of the
initial calculation to the Independent Accountants and such determination of the
Gross-Up Payment by the Independent Accountants shall be final and binding on
the Parties (the final determination of the Gross-Up Payment is referred to as
the “Final Gross-Up Payment”).  Within ten (10) days after the determination of
the Final Gross-Up Payment: (X) if the Final Gross-Up Payment exceeds the
Estimated Gross-Up Payment, then the Purchasers shall pay such excess to the
Sellers and (Y) if the Final Gross-Up Payment is less than the Estimated
Gross-Up Payment, then the Sellers shall pay such deficit to Purchaser.  If any
Party fails to pay any amount when due under this Section 6.2(d), such unpaid
amount shall thereafter bear simple interest at a rate equal to the prime rate
in effect from time to time (as published in The Wall Street Journal) plus two
(2) percentage points, from the required date of payment until the date on which
such amount is paid in full.  Any Gross-Up Payment shall be treated by the
Sellers and Purchaser as an adjustment to the Purchase Price for United States
federal income tax purposes.
 
Section 6.3   Tax Covenants.
 
(a)           After the Closing Date, Purchaser and/or the Company will not,
without obtaining the written consent of the Sellers, agree to the waiver or any
extension of the statute of limitations relating to any Taxes of the Company for
any tax period ending on or before the Closing Date (“Pre-Closing Tax Period”)or
any Straddle Period.
 
(b)           The Parties hereby agree and acknowledge that the Tax deductions
associated with the transaction expenses paid pursuant to Section 1.3(b)(ii)
shall be for the sole benefit of the Sellers and shall be allocated to the
applicable Pre-Closing Tax Periods ending on the
 
 
41

--------------------------------------------------------------------------------

 
 
Closing Date or portions of the applicable Straddle Periods ending on the
Closing Date, in each case to the extent permitted by applicable Law and that
notwithstanding anything to the contrary in this Agreement, the Sellers shall be
entitled to the benefits of each such Tax deduction.
 
(c)           If Purchaser or any of its Affiliates, including the Company,
makes or changes any Tax reporting position or any Tax election that would
reasonably be expected to have the effect of increasing the Tax liability or
reducing any Tax benefit of either of the Sellers or the Company for any
Pre-Closing Tax Period, then no Purchaser Indemnitee shall be entitled to
indemnification thereafter pursuant to Section 7.2(a) for any such Tax liability
that results therefrom.
 
Section 6.4   Cooperation on Tax Matters.
 
(a)           Purchaser, the Company and the Sellers shall cooperate fully, as
and to the extent reasonably requested by any of them, in connection with the
filing of Tax Returns and any audit, litigation or other proceeding with respect
to Taxes.  Such cooperation shall include the retention and (upon the requesting
Party’s request) the provision of records and information that are reasonably
relevant to any such audit, litigation or other proceeding and making employees
(including in the case of the Seller’s, employees of Server Central) available
on a mutually convenient basis to provide additional information and explanation
of any material provided hereunder.  Purchaser, the Company and the Sellers
agree (i) to retain all books and records with respect to Tax matters pertinent
to the Company relating to any taxable period beginning before the Closing Date
until the expiration of the statute of limitations (and, to the extent notified
by Purchaser or either Seller, any extensions thereof) of the respective taxable
periods, and to abide by all record retention agreements entered into with any
taxing authority and (ii) to give the other of such Parties reasonable written
notice prior to transferring, destroying or discarding any such books and
records and, if another of such Parties so requests, the Company or the Sellers,
as the case may be, shall allow such Party to take possession of such books and
records.
 
(b)           Purchaser and the Seller further agree, upon request, to provide
each other with all information that either of them may be required to report
pursuant to Code Section 6043, Section 6043A, or Treasury Regulations
promulgated thereunder.
 
ARTICLE VII
SURVIVAL; INDEMNIFICATION
 
Section 7.1   Survival; Expiration of Indemnification Obligations.
 
(a)           Survival.  The representations and warranties contained in Article
II, Article III and Article IV shall survive the Closing and shall terminate on
April 30, 2013; provided, however, that (i) the representations and warranties
set forth in Sections 2.8, 3.17, 3.18, 3.21, 3.28 and 4.8 shall each survive the
Closing and shall terminate on the sixtieth (60th) day after the running of the
applicable statute of limitations and (ii) the representation and warranties set
forth in Sections 2.1, 2.2, 3.1, 3.2, 3.4, 4.1, 4.2 and 4.5 (collectively with
the representations and warranties set forth in the preceding clause (i), the
“Fundamental Representations”) shall each survive the Closing indefinitely.  The
respective covenants and agreements of the Parties
 
 
42

--------------------------------------------------------------------------------

 
 
contained in this Agreement shall each survive the Closing and shall terminate
on the sixtieth (60th) day after the running of the applicable statute of
limitations.
 
(b)           Expiration of Indemnification Obligations.  No Notice of Claim (i)
concerning a breach of or inaccuracy in a representation and warranty contained
in this Agreement or a non-fulfillment or breach of any covenant or agreement
made by or to be performed by a Party set forth in this Agreement may be
delivered by a Person seeking indemnification after expiration of the
representation and warranty or covenant and agreement with respect to which such
indemnification claim is being made, as provided in Section 7.1(a), or (ii)
concerning any of the matters set forth in Section 7.2(a)(iii), (iv), (v) or
(vi) may be delivered by a Person seeking indemnification after the sixtieth
(60th) day after the running of the applicable statute of limitations; provided,
however, in the case of each of the preceding clauses (i) and (ii), if a Notice
of Claim concerning any of the foregoing matters has been delivered in
accordance with Section 7.5 or Section 7.6 by a Person seeking indemnification
prior to the expiration of the applicable period set forth in the preceding
clauses (i) or (ii), as applicable, the right to indemnification with respect to
the matter set forth in such Notice of Claim and any other claim(s) arising out
of, resulting from or relating to the facts giving rise to such claim for
indemnification shall survive until such later date as each such claim for
indemnification has been fully and finally resolved in accordance with this
Article VII.
 
Section 7.2   Indemnification of Purchaser.
 
(a)           From and after the Closing (but subject to the terms and
conditions of this Article VII), the Sellers shall severally (based on their
respective Percentage Interests), and not jointly, indemnify, defend and hold
harmless Purchaser, each of Purchaser’s Affiliates (including the Company) and
each of its and their respective officers, directors, managers, members,
partners, stockholders, equity holders, employees, representatives, agents,
successors and assigns (collectively, the “Purchaser Indemnitees”) from and
against any and all Losses suffered or incurred by any Purchaser Indemnitee
arising out of, resulting from or relating to:  (i) any breach of or inaccuracy
in any representation and warranty made by the Sellers in Article III, (ii) any
non-fulfillment or breach of any covenant or agreement made by or to be
performed by the Sellers set forth in this Agreement; (iii) any Claim or
Proceeding instituted, on or after the Closing Date, by any Person (including
any Seller) against any Purchaser Indemnitee relating to any action,
misrepresentation or omission (including any breach of fiduciary duty),
occurring on or prior to the Closing Date, by the Company or any director,
officer, employee or stockholder of the Company; (iv) any Company Transaction
Expenses that are outstanding after the Closing and not reflected in the Final
Net Working Capital; (v) any Indebtedness outstanding immediately prior to the
Closing that is not satisfied in full at the Closing; or (vi) any Taxes for a
Pre-Closing Tax Period or a Straddle Period for which Sellers are responsible
pursuant to Article VI.  Notwithstanding the foregoing, and for the avoidance of
doubt, no Seller Indemnitee will be a Purchaser Indemnitee by reason of such
Seller Indemnitee’s position with the Company or otherwise.
 
(b)           From and after the Closing (but subject to the terms and
conditions of this Article VII), each Seller (alone and not jointly with the
other Seller) shall indemnify, defend and hold harmless each of the Purchaser
Indemnitees from and against any and all Losses suffered or incurred by any
Purchaser Indemnitee arising out of, resulting from or relating to: (i) any
breach
 
 
43

--------------------------------------------------------------------------------

 
 
of or inaccuracy in any representation and warranty made by such Seller in
Article IV or (ii) any non-fulfillment or breach of any covenant or agreement
made by or to be performed by such Seller set forth in this Agreement.
 
Section 7.3   Indemnification of the Sellers.  From and after the Closing (but
subject to the terms and conditions of this Article VII), Purchaser shall
indemnify, defend and hold harmless each of the Sellers, each of their
respective Affiliates and each of their respective trustees, beneficiaries,
representatives, agents, successors and assigns (collectively, the “Seller
Indemnitees”) from and against any and all Losses suffered or incurred by any
Seller Indemnitee arising out of, resulting from or relating to: (a) any breach
of or inaccuracy in any representation and warranty made by Purchaser in Article
II or (b) any non-fulfillment or breach of any covenant or agreement made by or
to be performed by Purchaser set forth in this Agreement.
 
Section 7.4   Limitation of Indemnification Obligations.
 
(a)           Purchaser Threshold.  The Purchaser Indemnitees shall be entitled
to indemnification under Section 7.2(a)(i) or Section 7.2(b)(i) only if the
aggregate amount of all Losses incurred by the Purchaser Indemnitees with
respect to any and all breaches of or inaccuracies in the representations and
warranties of the Sellers contained in Article III or Article IV exceeds One
Hundred Thousand Dollars ($100,000) (the “Aggregate Threshold”); provided,
however, that if the aggregate amount of all such Losses exceeds the Aggregate
Threshold, the Purchaser Indemnitees shall be entitled to indemnification for
the full amount of all such Losses and not just the amount in excess of the
Aggregate Threshold; and provided further, however, that notwithstanding the
foregoing, the Aggregate Threshold shall not apply to the Fundamental
Representations of the Sellers and, accordingly, any claims by a Purchaser
Indemnitee in respect of a Fundamental Representation of the Sellers shall be
indemnified hereunder from the first dollar of any applicable Losses.
 
(b)           Seller Threshold.  The Seller Indemnitees shall be entitled to
indemnification under Section 7.3(a) only if the aggregate amount of all Losses
incurred by the Seller Indemnitees with respect to any and all breaches of or
inaccuracies in the representations and warranties of Purchaser contained in
Article II exceeds the Aggregate Threshold; provided, however, that if the
aggregate amount of all such Losses exceeds the Aggregate Threshold, the Seller
Indemnitees shall be entitled to indemnification only for the amount of such
Losses in excess of the Aggregate Threshold; provided, however, that
notwithstanding the foregoing, the Aggregate Threshold shall not apply to the
Fundamental Representations of Purchaser and, accordingly, any claims by a
Seller Indemnitee in respect of a Fundamental Representation of Purchaser will
be indemnified hereunder from the first dollar of any applicable Losses.
 
(c)           Purchaser Cap.  Subject to Section 7.4(e), the maximum aggregate
amount of Losses for which indemnification is required to be made by any Seller
individually with respect to the matters referred to in Section 7.2(a)(i) or
Section 7.2(b)(i) is an amount equal to the product of (x) One Million Dollars
($1,000,000) multiplied by (y) such Seller’s Percentage Interest (the “General
Indemnity Cap”); provided, however, the General Indemnity Cap shall not apply to
Losses suffered by the Purchaser Indemnitees as a result of inaccuracies in or
breaches of the Fundamental Representations of the Company and the Sellers,
which shall be excluded in calculating when the General Indemnity Cap is
reached; provided further, however, that the
 
 
44

--------------------------------------------------------------------------------

 
 
maximum aggregate amount of Losses for which indemnification is required to be
made by any Seller individually with respect to the matters referred to in
Section 7.2(a)(i), (iv) or (v) or Section 7.2(b)(i) is an amount equal to the
product of (i) the Purchase Price, as adjusted pursuant to the terms of this
Agreement, including pursuant to Sections 1.6 and 1.7, multiplied by (ii) such
Seller’s Percentage Interest.
 
(d)           Seller Cap.  Subject to Section 7.4(e), the maximum aggregate
amount of Losses for which indemnification is required to be made by Purchaser
with respect to the matters referred to in Section 7.3(a) is the General
Indemnity Cap; provided, however, the General Indemnity Cap shall not apply to
Losses suffered by the Seller Indemnitees as a result of inaccuracies in or
breaches of the Fundamental Representations of Purchaser, which are unlimited
and which shall be excluded in calculating when the General Indemnity Cap is
reached.
 
(e)           Fraud.  Notwithstanding anything in this Agreement to the
contrary, the Parties acknowledge and agree that, in the event of fraud in
connection with the representations and warranties, nothing in this Agreement
shall limit (i) any Party’s rights or (ii) the amount of Losses recoverable by a
Party against the Party committing such fraud.
 
Section 7.5   Indemnification Claim Procedure.
 
(a)           If any Purchaser Indemnified Party or Seller Indemnified Party, as
applicable (in the capacity as a Person seeking indemnification under this
Article VII, the “Indemnified Party”), obtains actual knowledge of any matter
not involving a Third Party Claim that the Indemnified Party believes will
entitle the Indemnified Party to indemnification from another Party under this
Article VII (in the capacity as a Person against whom indemnification is sought
under this Article VII, the “Indemnifying Party”), the Indemnified Party shall
promptly thereafter deliver to the Indemnifying Party a notice thereof
(a “Notice of Claim”) describing such matter in reasonable detail, the basis for
the indemnification obligation and, to the extent reasonably estimable, the
estimated Losses resulting therefrom; provided, however, that any failure to
give such notification on a timely basis or to provide any particular details
therein shall not relieve the Indemnifying Party of its obligation to indemnify
any Indemnified Party hereunder except to the extent that such failure to
provide, delay in providing or omission of any particular detail actually and
materially prejudices the ability of the Indemnifying Party to defend against
such matter.
 
(b)           The Indemnifying Party shall respond to the Indemnified Party (a
“Claim Response”) within thirty (30) days following the date that the Notice of
Claim is delivered to the Indemnifying Party (the “Response Period”).  Any Claim
Response must specify whether or not the Indemnifying Party disputes the
claim(s) described in the Notice of Claim and, if known, describe in reasonable
detail the basis for each such dispute and include supporting materials.  If the
Indemnifying Party fails to give a Claim Response within the Response Period,
the Indemnifying Party shall be deemed not to dispute the claim(s) described in
the related Notice of Claim.  If the Indemnifying Party gives a Claim Response
with the Response Period but does not in such Claim Response dispute all of the
claim(s) made in the related Notice of Claim, the Indemnifying Party shall be
deemed not to dispute the undisputed claim(s) described in the related Notice of
Claim.  If the Indemnifying Party elects not to dispute any claim described in a
 
 
45

--------------------------------------------------------------------------------

 
 
Notice of Claim, whether by failing to give a timely Claim Response or
otherwise, then the amount of Losses alleged with respect to such undisputed
claim(s) in such Notice of Claim shall, subject to the limitations set forth in
this Article VII, be conclusively deemed to be an obligation of Purchaser (if
Purchaser is the Indemnifying Party), the Sellers (if the Sellers are the
Indemnifying Party), or the applicable Seller (if such Seller is the
Indemnifying Party), and the Indemnified Party shall thereafter be paid the
amount specified in the Notice of Claim with respect to such undisputed claim(s)
as provided in Section 7.8.  If the Indemnifying Party delivers a Claim Response
within the Response Period indicating that it disputes one or more of the
matters identified in the Notice of Claim, Purchaser and the Sellers shall
promptly meet in good faith to resolve the dispute.  If Purchaser and the
Sellers do not resolve a dispute regarding a claim within thirty (30) days
following the date that the Notice of Claim is delivered to the Indemnifying
Party, either the Indemnifying Party or the Indemnified Party may submit the
dispute to a court of competent jurisdiction for resolution.  Upon final
resolution of such dispute, whether by agreement among Purchaser and the Sellers
or by a final, non-appealable determination by a court of competent
jurisdiction, if it is determined that any indemnification payment is required
pursuant to this Article VII, then such amount shall be paid to the Indemnified
Party as provided in Section 7.8.
 
Section 7.6   Procedures Relating to Indemnification for Third-Party Claims.


(a)           With respect to any matter for which an Indemnified Party is
entitled to indemnification from an Indemnifying Party under this Article VII
that relates to a Claim or Proceeding by a Third Party (a “Third Party Claim”),
the Indemnified Party shall provide to the Indemnifying Party a Notice of Claim
relating to such Third Party Claim promptly after receiving written notification
of such Claim or Proceeding; provided, however, that any failure to give such
notification on a timely basis shall not relieve the Indemnifying Party of its
obligation to indemnify any Indemnified Party hereunder except to the extent
that such failure to provide or delay in providing actually and materially
prejudices the ability of the Indemnifying Party to defend against such Third
Party Claim.
 
(b)           The Indemnifying Party shall have the right to assume and pursue
the defense of any Third-Party Claim with counsel selected by it and reasonably
acceptable to the Indemnified Party, upon delivery to the Indemnified Party,
within thirty (30) days after notice of the Third-Party Claim has been delivered
to the Indemnifying Party, of an irrevocable acknowledgement and agreement that:
(i) any Losses resulting therefrom shall, subject to the limitations set forth
in this Article VII, be indemnifiable Losses for which the Indemnified Party is
entitled to indemnification under this Article VII; and (ii) that the
Indemnifying Party shall post any bond or other security to the extent required
in connection with the defense or appeal of such Third-Party Claim (an
“Assumption of Defense Notice”).  Notwithstanding the foregoing, the
Indemnifying Party shall not be entitled to assume the defense of a Third-Party
Claim if: (i) such Third-Party Claim involves criminal liability; (iii) such
Third-Party Claim involves any issue relating to Taxes (except as expressly
provided in Section 7.6(e); (iv) such Third-Party Claim demands injunctive or
other equitable relief; (v) the Indemnified Party reasonably determines that the
Losses associated with such Third-Party Claim are likely to exceed the
then-remaining amount of the General Indemnity Cap; (vi) any Indemnifying Party
is also a party to such Third-Party Claim; or (vii) the Indemnified Party
reasonably determines that it would be
 
 
46

--------------------------------------------------------------------------------

 
 
inappropriate for a single counsel to represent both the Indemnifying Party and
the Indemnified Party in connection with such Third-Party Claim under applicable
standards of legal ethics.
 
(c)           Unless and until the Indemnified Party receives, with respect to
any Third-Party Claim, an Assumption of Defense Notice from the Indemnifying
Party within the thirty (30) day period provided above or if, at any time after
the Indemnifying Party has assumed the defense of a Third-Party Claim, the
Indemnifying Party fails diligently to defend such Third-Party Claim, (i) the
Indemnified Party may fully assume, commence and pursue its defense of such
Third-Party Claim in any such manner as it may deem appropriate; (ii) the
Indemnified Party shall thereafter promptly inform the Indemnifying Party of all
material developments related to such Third-Party Claim (including copying the
Indemnifying Party on court filings and correspondence); provided, however, that
the Indemnified Party shall not be obligated to turn over any attorney-client
privileged information; (iii) the Indemnifying Party shall reasonably cooperate
in the defense or prosecution of such Third-Party Claim, including the retention
and (upon the Indemnified Party’s request) the provision to the Indemnified
Party of records and information which are reasonably relevant to such
Third-Party Claim, and making employees and other representatives and advisors
available on a mutually convenient basis to provide additional information and
explanation of any material provided hereunder and (iv) the Indemnified Party
shall not settle any such Third-Party Claim without the prior written consent of
the Indemnifying Party, which consent shall not be unreasonably withheld,
conditioned or delayed.  For the avoidance of doubt, any attorneys’ fees and
expenses and other costs and expenses incurred by the Indemnified Party in
connection with a Third-Party Claim prior to the time at which such Third-Party
Claim has been assumed by the Indemnifying Party as provided herein or during
any subsequent time in which the Indemnified Party is conducting its own defense
of a Third-Party Claim in accordance with this Section 7.6 shall be Losses
hereunder.
 
(d)           If the Indemnifying Party assumes the defense of a Third-Party
Claim, it shall control and direct the defense of such Third-Party Claim but the
Indemnified Party will have the right to participate in the defense of such
Third-Party Claim and to employ counsel, at its own expense, separate from the
counsel employed by the Indemnifying Party.  During any time period in which the
Indemnifying Party is defending a Third-Party Claim: (i) the Indemnifying Party
shall promptly inform the Indemnified Party of all material developments related
to such Third-Party Claim (including copying the Indemnified Party on court
filings and correspondence)); provided, however, that the Indemnifying Party
shall not be obligated to turn over any attorney-client privileged information;
and (ii) the Indemnified Party shall reasonably cooperate in the defense or
prosecution of such Third-Party Claim, including the retention and (upon the
Indemnifying Party’s request) the provision to the Indemnifying Party of records
and information which are reasonably relevant to such Third-Party Claim, and
making employees and other representatives and advisors available on a mutually
convenient basis to provide additional information and explanation of any
material provided hereunder.  Notwithstanding anything to the contrary herein,
the Indemnifying Party shall not settle any Third-Party Claim without the prior
written consent of the Indemnified Party (which consent shall not be
unreasonably withheld, conditioned, or delayed) if pursuant to or as a result of
such settlement: (A) such settlement would lead to liability or create any
financial or other obligation on the part of the Indemnified Party for which the
Indemnified Party is not entitled to indemnification hereunder (other than to
the extent of the Aggregate Threshold) or (B) injunctive or equitable relief or
other operational restrictions would be imposed against such Indemnified
Party.  If an
 
 
47

--------------------------------------------------------------------------------

 
 
offer is made to settle a Third Party Claim, which offer the Indemnifying Party
is permitted to settle under this Section 7.6(d) only upon the prior written
consent of the Indemnified Party, and the Indemnifying Party desires to accept
and agree to such offer, the Indemnifying Party will give prompt written notice
to the Indemnified Party to that effect.  If the Indemnified Party does not
consent to such firm offer within twenty (20) calendar days after its receipt of
such notice, the Indemnified Party may continue to contest or defend such Third
Party Claim and, in such event, the maximum liability of the Indemnifying Party
as to such Third Party Claim, subject to the limitations set forth in this
Agreement, will not exceed the amount of such settlement offer, plus costs and
expenses paid or incurred by the Indemnified Party through the date such
settlement offer is given to the Indemnified Party to the extent such amount is
otherwise indemnifiable hereunder.
 
(e)           With respect to any Tax Contest, the procedures of this Section
7.6(e)) shall apply in lieu of the procedures provided in the foregoing
provisions of this Section 7.6.  The Sellers shall have the right, at their own
expense, to control any Tax audit or contest and resolve and defend against any
assessment, notice of deficiency, or other adjustment or proposed adjustment
(each, a “Tax Proceeding”) relating to any and all Taxes of the Company or of
the Sellers (with respect to the Company or their interest therein), for any
Taxable period ending on or before the Closing Date, provided, however, that
Purchaser (i) shall have sole control of any Tax Proceeding that relates in
whole or in part to the Section 338(h)(10) Election and (ii) shall have the
right to participate in any other such Tax Proceeding that may have the effect
of increasing the Tax liability of any Purchaser Indemnified Party for any Tax
period ending after the Closing, but only as to those items that may have such
an effect, and the Sellers shall not settle or compromise any claims in any Tax
Proceeding without Purchaser's prior written consent.  Purchaser shall have the
right, at its own expense, to control any other Tax Proceeding relating to Taxes
with respect to the Company; provided that, with respect to any issue, the
resolution of which may cause the Sellers to become obligated to make a material
payment pursuant to Section 7.2(a)(vi), Purchaser shall consult with the Sellers
regarding the resolution of such issue, and not settle any such issue or file
any amended Tax Return relating to such issue, without the consent of the
Sellers, which consent shall not be unreasonably withheld, conditioned or
delayed.
 
Section 7.7   Determination of Loss Amount; Reliance.
 
(a)           All materiality qualifications contained in the representations
and warranties of the Parties set forth in this Agreement (however they may be
phrased and including the term “Material Adverse Effect”) shall be taken into
account for purposes of this Article VII solely for purposes of determining
whether a breach of such representation and warranty has occurred and, if such
breach has occurred, all such materiality qualifications shall be ignored and
not given any effect for purposes of determining the amount of Losses arising
out of, resulting from or relating to such breach of such representation and
warranty under this Article VII.
 
(b)           The representations and warranties made by the Sellers, on the one
hand, and Purchaser, on the other hand, in this Agreement are made with the
knowledge and expectation that each of the Sellers (in the case of
representations and warranties made by Purchaser) and Purchaser (in the case of
representations and warranties made by the Sellers) is placing complete reliance
thereon in entering into, and performing its obligations under, this Agreement.
 No investigation made by or for the benefit of a Party, nor any knowledge of
information held or
 
 
48

--------------------------------------------------------------------------------

 
 
obtained by such Party either in the course of such investigation or otherwise,
will negate or limit the effect of the representations and warranties made for
the benefit of such Party in this Agreement or any right to indemnification with
respect to any breach of or inaccuracy therein.
 
(c)           The Indemnifying Party shall not be liable under this Article VII
for any (i) Losses relating to any matter to the extent that there is included
in the Final Post-Closing NWC Statement a liability or reserve relating to such
matter or (ii) Losses that are punitive damages.
 
(d)           Each Indemnified Party shall take commercially reasonable efforts
to mitigate the amount of any Losses for which a claim for indemnification is or
can be made under this Article VII and, notwithstanding anything to the contrary
in this Article VII, with respect to each claim for indemnification under this
Agreement the Indemnifying Parties shall not be required to provide
indemnification with respect to any Loss (or a portion thereof) if, but only to
the extent, such Losses result from the failure of any Indemnified Party to use
such commercially reasonable efforts.  For the avoidance of doubt, any Loss
incurred by an Indemnified Party in connection with the use of his or its
commercially reasonable efforts to mitigate any Loss pursuant to this Section
7.7 shall be deemed to be a Loss incurred by such Indemnified Party and shall be
indemnifiable pursuant to this Article VII.
 
(e)           Notwithstanding anything to the contrary in this Article VII or
elsewhere in this Agreement, no Indemnified Party shall be deemed to have
incurred a Loss (or a portion thereof) to the extent that such Indemnified Party
actually receives recovery under insurance coverage with respect to such Loss,
provided that in no event shall any indemnification payment be delayed in
anticipation of the receipt of any insurance proceeds.  Each Indemnified Party
agrees to, and to cause its Affiliates to in good faith, diligently seek
recovery of all insurance proceeds from insurers with respect to all Losses with
respect to which any Indemnified Party makes a claim for indemnification under
this Article VII (it being agreed and acknowledged that any expenses incurred by
such Indemnified Party in seeking such recovery in good faith shall be
indemnifiable Losses pursuant to this Article VII).  To the extent that the
Indemnified Party receives any amount under insurance coverage with respect to a
claim for which a Purchaser Indemnified Party has previously obtained payment in
indemnification under this Article VII, the Indemnified Party shall, as soon as
reasonably practicable after the receipt of such insurance proceeds, pay and
reimburse to the Indemnifying Party for such prior indemnification payments (up
to the amount of the insurance proceeds, less any retroactive premium
adjustments directly attributable thereto, costs incurred but not previously
reimbursed to the applicable Indemnified Party as indemnified Losses and any
deductible incurred in obtaining such proceeds).
 
Section 7.8   Payment of Amounts Due.
 
(a)           Subject to the application of Section 7.4, within five (5)
business days after it is finally determined pursuant to this Article VII that
any amount is due to any Purchaser Indemnitee under Section 7.2(a), such amount
shall be satisfied as follows: (i) first, by reducing the portion of the
Deferred Payments payable pursuant to Section 1.2(b); (ii) second, by reducing
the portion of the Deferred Payments payable pursuant to Section 1.2(c); (iii)
third, by reducing the portion of the Deferred Payments payable pursuant to
Section 1.2(d); and (iv) finally, in the event that such amount exceeds any
remaining Deferred Payments payable pursuant to Sections
 
 
49

--------------------------------------------------------------------------------

 
 
1.2(b), 1.2(c) and 1.2(d), then by payment by each Seller to Purchaser of such
Seller’s Percentage Interest of such amount by wire transfer of immediately
available funds.
 
(b)           Subject to the application of Section 7.4, within five (5)
business days after it is finally determined pursuant to this Article VII that
any amount is due to any Purchaser Indemnitee under Section 7.2(b), such amount
shall be satisfied as follows:  (i) first, by reducing the portion of the
Deferred Payments payable to such Seller pursuant to Section 1.2(b); (ii)
second, by reducing the portion of the Deferred Payments payable to such Seller
pursuant to Section 1.2(c); (iii) third, by reducing the portion of the Deferred
Payments payable to such Seller pursuant to Section 1.2(d); and (iv) finally, in
the event that such amount exceeds any remaining Deferred Payments payable to
such Seller pursuant to Sections 1.2(b), 1.2(c) and 1.2(d), then by payment by
the applicable Seller to Purchaser by wire transfer of immediately available
funds.
 
(c)           Subject to the application of Section 7.4, within five (5)
business days after it is determined pursuant to this Article VII that any
amount is due to any Seller Indemnitee pursuant to Section 7.3, such amount
shall be paid by Purchaser to such Seller Indemnitee by wire transfer of
immediately available funds.
 
(d)           If any payment required under this Section 7.8 is not made in full
within five (5) business days after it is determined under this Article VII that
such payment is due, the unpaid  payment will thereafter bear simple interest at
a rate equal to the prime rate in effect from time to time (as published in The
Wall Street Journal) plus two (2) percentage points, until paid in full.  Any
payment made pursuant to this Section 7.8 shall be an adjustment to the Purchase
Price for Tax purposes.
 
Section 7.9   Exclusive Remedy.  Notwithstanding anything to the contrary in
this Agreement, except: (a) as set forth in Section 8.14 with respect to
specific performance or injunctive relief, (b) as set forth in Section 1.7(c),
(c) as set forth in Section 6.2 with respect to Taxes or (d) for any claim based
upon fraud or willful misconduct, the indemnification rights set forth in this
Article VII shall be the sole and exclusive remedies of: (i) the Purchaser
Indemnitees for any breach of or inaccuracy in any of the representations and
warranties of the Sellers contained in this Agreement or any breach of any of
the covenants and agreements of the Sellers contained in this Agreement; and
(ii) the Seller Indemnitees for any breach of or inaccuracy in any of the
representations and warranties of Purchaser contained in this Agreement or any
breach of any of the covenants and agreements of Purchaser contained in this
Agreement.  For the avoidance of doubt, the limitation set forth in this Section
7.9 shall not apply to any of the Transaction Documents.
 
ARTICLE VIII
MISCELLANEOUS
 
Section 8.1   Expenses.  Except as otherwise expressly set forth in this
Agreement, Purchaser shall pay its own expenses (including investment banking,
brokerage, legal, accounting and other professional fees and expenses) incurred
in connection with the negotiation of this Agreement, the performance by
Purchaser of its obligations hereunder and the consummation of the transactions
contemplated by this Agreement (and for the avoidance of
 
 
50

--------------------------------------------------------------------------------

 
 
doubt, the Parties acknowledge that the payments provided in Section 1.3(b)(ii)
are Company expenses).  Except for the payments provided in Section 1.3(b)(ii)
or as otherwise expressly set forth in this Agreement, each Seller shall pay his
or its own expenses (including investment banking, brokerage, legal, accounting
and other professional fees and expenses) incurred in connection with the
negotiation of this Agreement, the performance by such Seller of his or its
obligations hereunder and the consummation of the transactions contemplated by
this Agreement.  The Company shall pay its own expenses (including investment
banking, brokerage, legal, accounting and other professional fees and expenses
and the payments provided in Section 1.3(b)(ii)) incurred in connection with the
negotiation of this Agreement, the performance by the Company of its obligations
hereunder and the consummation of the transactions contemplated by this
Agreement (collectively, the “Company Transaction Expenses”); provided, however,
that the Sellers (in accordance with their respective Percentage Interests)
shall be responsible for and shall pay any Company Transaction Expenses that are
not paid prior to the Closing or pursuant to Section 1.3(b)(ii).
 
Section 8.2   Publicity.  Except as otherwise required by Law or applicable
stock exchange rules, press releases and other publicity concerning the Purchase
and the other transactions contemplated hereby shall be made only with the prior
written consent of Jordan Lowe and Purchaser (and in any event, the Parties
shall use all reasonable efforts to consult and agree with each other with
respect to the content of any such required press release or other publicity),
not to be unreasonably withheld.
 
Section 8.3   Notices.  All notices, requests, demands, waivers and other
communications required or permitted to be given under this Agreement shall be
in writing and shall be deemed to have been duly given if: (a) delivered
personally; (b) mailed using certified or registered United States mail with
postage prepaid; or (c) sent by next-day or overnight mail or delivery using a
nationally recognized overnight courier service, as follows:
 
Notices to the Sellers:

c/o ServerCentral, Inc.
209 W. Jackson Blvd, Suite 700
Chicago, IL 60606
 
with a copy (which shall not constitute notice, request, demand, waiver or other
communication to the Sellers)  to:
 
Brozosky & Brosk, P.C.
40 Skokie Boulevard, Suite 630
Northbrook, Illinois 60062
Attention: Joel Brosk, Esq.
 
 
51

--------------------------------------------------------------------------------

 
 
Notices to Purchaser, Parent or the Company:
 
Global Telecom & Technology, Inc.
8484 Westpark Drive
Suite 720
McLean, VA 22101
Facsimile: 703.
Attention: General Counsel
 
with a copy (which shall not constitute notice, request, demand, waiver or other
communication to Purchaser, Parent or the Company) to:
 
Kelley Drye & Warren LLP
3050 K Street, N.W.
Washington, D.C. 20007
Attention: Jay R. Schifferli
 
A Party may designate a new address to which notices, requests, demands, waivers
and other communications shall thereafter be transmitted by providing written
notice to that effect to the other Parties.  Each notice, request, demand,
waiver or other communication transmitted in the manner described in this
Section 8.3 shall be deemed to have been provided, received and become effective
for all purposes hereunder (i) when delivered personally to the recipient, if
delivered personally, (ii) four (4) days after being mailed by certified or
registered United States mail, postage prepaid, (iii) one business day after
being sent by next-day or overnight mail or delivery using a nationally
recognized overnight courier service, or (iv) when presented for delivery to the
addressee as so addressed during normal business hours, if such delivery shall
have been rejected, denied or refused for any reason.
 
Section 8.4   Assignment.  Neither this Agreement nor any of the rights,
interests or obligations hereunder may be assigned or delegated (whether in
whole or part, voluntarily or involuntarily, by operation of law, merger,
consolidation, dissolution or otherwise) by any Party without the prior written
consent of (a) in the case of a Seller, Purchaser, and (b) in the case of
Purchaser, the Sellers.  No assignment or delegation shall relieve any Party of
its responsibility for the performance of any obligation.  Notwithstanding the
foregoing, the rights, interests and obligations of each Seller hereunder shall
be binding upon and inure to the benefit of such Seller and his or its heirs,
executors, administrators or legal representatives upon the death or incapacity
of such Seller.  Any purported assignment or delegation of this Agreement or any
rights, interests or obligations hereunder in violation of this Section 8.4
shall be void and of no force or effect.  Subject to the foregoing, this
Agreement and all of the provisions hereof shall be binding upon and inure to
the benefit of the Parties and their respective heirs, executors,
administrators, legal representatives, successors and permitted assigns.  In the
event that after the date of this Agreement the Trust makes any distribution to
its beneficiaries, each beneficiary shall be responsible to Purchaser for the
obligations of the Trust under Article VII of this Agreement, up to the amount
distributed to such beneficiary, and the Trust shall take such actions as may be
necessary to implement the provision of this sentence.
 
Section 8.5   Severability.  Whenever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable Law, but if any
 
 
52

--------------------------------------------------------------------------------

 
 
provision of this Agreement shall hereafter be held to be invalid, unenforceable
or illegal, in whole or in part, in any jurisdiction under any circumstances for
any reason: (a) such provision shall be reformed to the minimum extent necessary
to cause such provision to be valid, enforceable and legal while preserving the
intent of the Parties as expressed in, and the benefits to such Parties provided
by, such provision; or (b) if such provision cannot be so reformed, such
provision shall be severed from this Agreement and an equitable adjustment shall
be made to this Agreement (including addition of necessary further provisions to
this Agreement) so as to give effect to the intent as so expressed and the
benefits so provided to the maximum extent permitted by applicable Law.  Such
holding shall not affect or impair the validity, enforceability or legality of
such provision in any other jurisdiction or under any other
circumstances.  Neither such holding nor such reformation or severance shall
affect or impair the legality, validity or enforceability of any other provision
of this Agreement.
 
Section 8.6   Interpretation.  All references in this Agreement to annexes,
exhibits, schedules, articles, sections, subsections and other subdivisions
refer to the corresponding annexes, exhibits, schedules, articles, sections,
subsections and other subdivisions of or to this Agreement unless expressly
provided otherwise.  Titles appearing at the beginning of any articles,
sections, subsections or other subdivisions of this Agreement are for
convenience only and shall be disregarded in construing the language
hereof.  Annexes, exhibits and schedules to this Agreement are attached hereto
and by this reference incorporated herein for all purposes.  Any capitalized
terms used but not defined in an annex or schedule to this Agreement have the
meaning set forth in this Agreement.  The words “this Agreement,” “herein,”
“hereby,” “hereunder” and “hereof,” and words of similar import, refer to this
Agreement as a whole and not to any particular article, section, subsection or
other subdivision hereof unless expressly so limited herein.  The words
“either,” “or,” “neither,” “nor,” and “any” are not exclusive.  The
word “including” (in its various forms) means including without limitation.  All
references to “$” and “dollars” shall be deemed to refer to United States
currency unless otherwise specifically provided.  Pronouns in masculine,
feminine or neuter genders shall be construed to state and include any other
gender, and words, terms and titles (including terms defined herein) in the
singular form shall be construed to include the plural and vice versa, unless
the context otherwise requires.  Unless expressly stated to the contrary,
references in this Agreement or Annex A to any Contract are to that Contract as
amended, modified or supplemented from time to time in accordance with the terms
thereof.
 
Section 8.7   Construction.  The language used in this Agreement shall be deemed
to be the language chosen by the Parties to express their mutual intent, and no
rule of strict construction shall be applied against any Person. The inclusion
of any item in the Disclosure Schedule attached hereto is not intended to imply
that the items so included, or other items, are or are not required to be
disclosed (including whether such items are required to be disclosed as material
or threatened) or are within or outside of the ordinary course of business, and
no Party shall use the fact of the inclusion of any item in the Disclosure
Schedule in any dispute or controversy between the Parties as to whether any
obligation, item or matter not included in any section in the Disclosure
Schedule is or is not required to be disclosed (including whether the items are
required to be disclosed as material or threatened) or is within or outside of
the ordinary course of business for purposes of this Agreement.  The information
contained in this Agreement, and in the schedules is disclosed solely for
purposes of this Agreement, and no information contained herein or therein shall
be deemed to be an admission by any Party to any
 
 
53

--------------------------------------------------------------------------------

 
 
third party of any matter whatsoever (including any violation of Law or breach
of Contract).  Each representation and warranty contained herein is independent
of all other representations and warranties contained herein (whether or not
covering an identical or a related subject matter) and must be independently and
separately complied with and satisfied.  Exceptions or qualifications to any
representations or warranties contained in the text thereof or schedules thereto
shall not be construed as exceptions or qualifications to any other
representation or warranty.
 
Section 8.8   Amendment and Waiver.  This Agreement may not be amended except by
an instrument in writing executed by the Company (with the prior approval of the
Company’s board of directors), Purchaser and the Sellers, which states that it
constitutes an amendment to this Agreement and specifies the provision(s) that
are being amended.  Any provision of this Agreement may be waived at any time by
(a) Purchaser, by delivery by Purchaser of a written instrument executed by
Purchaser, which states that it constitutes a waiver of this Agreement and
specifies the provision(s) that are being waived; (b) by any Seller or both of
the Sellers, by delivery by such Seller(s) of a written instrument executed by
such Seller(s), which states that it constitutes a waiver of this Agreement and
specifies the provision(s) that are being waived and (c) by the Company, by
delivery by the Company of a written instrument executed by the Company (with
the prior approval of the Company’s board of directors), which states that it
constitutes a waiver of this Agreement and specifies the provision(s) that are
being waived.  No waiver by any Party of any provision of this Agreement, in any
one or more instances, shall be deemed to be or construed as a waiver of the
same or any other provision of this Agreement on any future occasion.  No
failure or delay by any Party in exercising any right, power, privilege or
remedy hereunder shall operate as a waiver thereof.
 
Section 8.9   Entire Agreement.  This Agreement, including the annex, exhibits
and schedules hereto, along with the Transaction Documents, constitute the
entire agreement of the Parties with respect to the subject matter hereof, and
supersedes all other prior and contemporaneous agreements and understandings,
both written and oral, by or among the Parties with respect to the subject
matter hereof, including any letter of intent, term sheet or memorandum of terms
entered into or exchanged by the Parties or any of their respective Affiliates.
 
Section 8.10   Counterparts.  This Agreement may be executed in one or more
counterparts, all of which (when executed and delivered) shall be considered one
and the same Agreement and shall become effective when one or more counterpart
signature pages have been signed by each Party and delivered by each Party to
the other Parties, it being understood that each of the Parties need not sign
the same counterpart.  Counterparts may be delivered by facsimile or other
electronic transmission method (including pdf), and any counterpart so delivered
shall be deemed to have been duly and validly delivered and be valid and
effective for all purposes.
 
Section 8.11   Governing Law.  THIS AGREEMENT, THE TRANSACTIONS CONTEMPLATED
HEREBY, ALL RELATIONSHIPS AMONG THE PARTIES HEREUNDER AND ALL DISPUTES AND
PROCEEDINGS (IN CONTRACT, IN TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO
ANY OF THE FOREGOING SHALL BE CONSTRUED AND GOVERNED BY, AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF DELAWARE, WITHOUT GIVING EFFECT TO ANY
 
 
54

--------------------------------------------------------------------------------

 
 
CHOICE OR CONFLICT OF LAW PROVISION (WHETHER OF THE STATE OF DELAWARE OR ANY
OTHER JURISDICTION) THAT WOULD CAUSE THE APPLICATION OF THE LAWS OF ANY
JURISDICTION OTHER THAN THE STATE OF DELAWARE.
 
Section 8.12   Consent to Jurisdiction; Waiver of Jury Trial.
 
(a)           EACH PARTY AGREES THAT ALL PROCEEDINGS (IN CONTRACT, IN TORT OR
OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE TRANSACTIONS
CONTEMPLATED HEREBY, ANY RELATIONSHIPS AMONG THE PARTIES HEREUNDER AND ANY
DISPUTES WITH RESPECT TO ANY OF THE FOREGOING  SHALL BE COMMENCED AND PROSECUTED
EXCLUSIVELY IN THE FEDERAL COURTS OF THE UNITED STATES LOCATED IN THE STATE OF
DELAWARE, IN THE CHANCERY COURT OF THE STATE OF DELAWARE (OR, IF THE CHANCERY
COURT OF THE STATE OF DELAWARE DECLINES TO ACCEPT JURISDICTION OVER A PARTICULAR
MATTER, ANY STATE OR FEDERAL COURT WITHIN THE STATE OF DELAWARE) AND IN ANY
APPELLATE COURTS THEREFROM WITHIN THE STATE OF DELAWARE (COLLECTIVELY, THE
“DELAWARE COURTS”).  EACH PARTY CONSENTS AND SUBMITS TO THE EXCLUSIVE PERSONAL
JURISDICTION OF ANY OF THE DELAWARE COURTS IN RESPECT OF ANY SUCH
PROCEEDING.  PROCESS WITH RESPECT TO ANY SUCH PROCEEDING MAY BE SERVED ON ANY
PARTY ANYWHERE IN THE WORLD, AND MAY BE SENT OR DELIVERED TO THE PARTY TO BE
SERVED AT THE ADDRESS AND IN THE MANNER PROVIDED FOR THE GIVING OF NOTICES SET
FORTH IN SECTION 8.3 OR IN ANY OTHER MANNER OTHERWISE PERMITTED BY APPLICABLE
LAW.
 
(b)           EACH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY OBJECTION WHICH IT MAY
NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREBY, ANY
RELATIONSHIPS AMONG THE PARTIES HEREUNDER AND ANY DISPUTES WITH RESPECT TO ANY
OF THE FOREGOING (IN CONTRACT, TORT OR OTHERWISE) IN ANY OF THE DELAWARE
COURTS.  EACH OF THE PARTIES HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF
SUCH PROCEEDING IN ANY OF THE DELAWARE COURTS.
 
(c)           EACH PARTY AGREES THAT ANY PROCEEDING (IN CONTRACT, IN TORT OR
OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE TRANSACTIONS
CONTEMPLATED HEREBY, ANY RELATIONSHIPS AMONG THE PARTIES HEREUNDER AND ANY
DISPUTES WITH RESPECT TO ANY OF THE FOREGOING WILL INVOLVE COMPLICATED AND
DIFFICULT ISSUES, AND THEREFORE EACH PARTY IRREVOCABLY AND UNCONDITIONALLY
WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY SUCH
PROCEEDING.
 


 
55

--------------------------------------------------------------------------------

 


(d)           EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (i) NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF ANY PROCEEDING ARISING UNDER OR
RELATING TO THIS AGREEMENT, SEEK TO ENFORCE THE FOREGOING WAIVERS, (ii) SUCH
PARTY UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF SUCH WAIVERS,
(iii) SUCH PARTY MAKES SUCH WAIVERS VOLUNTARILY, AND (iv) SUCH PARTY HAS BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION 8.12.
 
Section 8.13   No Third Party Beneficiaries.  No Person other than Purchaser,
the Company and the Sellers has, is intended to have, or shall have any rights,
remedies, obligations or benefits under any provision of this Agreement, other
than (a) any heirs, executors, administrators, legal representatives, successors
and permitted assigns of the Parties under Section 8.4 (who are intended third
party beneficiaries of this Agreement) and (b) the Purchaser Indemnitees and the
Seller Indemnitees (who are intended third party beneficiaries of Article VII).
 
Section 8.14   Remedies.  Subject to the provisions of Section 7.9 and Section
1.7(c), each of the Parties shall have and retain all rights and remedies, at
law or in equity, including rights to specific performance and injunctive or
other equitable relief, arising out of or relating to a breach or threatened
breach of this Agreement.  Without limiting the generality of the foregoing,
each of the Parties acknowledges that money damages would not be a sufficient
remedy for any breach or threatened breach of this Agreement and that
irreparable harm would result if this Agreement were not specifically
enforced.  Therefore, the rights and obligations of the Parties shall be
enforceable by a decree of specific performance issued by any court of competent
jurisdiction, and appropriate injunctive relief may be applied for and granted
in connection therewith, without the necessity of posting a bond or other
security or proving actual damages and without regard to the adequacy of any
remedy at law.  A Party’s right to specific performance or injunctive
relief  shall be in addition to all other legal or equitable remedies available
to such Party.
 
Section 8.15   Deliveries to Purchaser.  Any document or item shall be
deemed “provided” or “made available” by any of the Sellers or the Company to
Purchaser for purposes of Article III if such document or item (a) is included
on or prior to the date of this Agreement in the electronic data room
established by the Company and maintained by Bank Street Group LLC in connection
with the transactions contemplated by this Agreement, or (b) actually delivered
(including electronic delivery) by the Company to Chris McKee prior to the date
of this Agreement.
 
Section 8.16   Parent Guarantee.  To induce the Sellers to enter into this
Agreement, Parent hereby irrevocably, absolutely and unconditionally guarantees
as a primary obligor and not merely as surety to the Sellers, the full and
punctual payment, performance and discharge of all of the obligations of
Purchaser to the Sellers under this Agreement, and all liabilities and damages
payable by Purchaser arising under or in connection with this Agreement, whether
pursuant to Section 1.2, Section 6.2, Article VII or otherwise, when due,
subject to and in accordance with the provisions of this Agreement (the
“Obligations”).  In furtherance of the
 
 
56

--------------------------------------------------------------------------------

 
 
foregoing, Parent acknowledges that its liability under this Section 8.16 shall
extend to the Obligations and that the Sellers may, in their sole discretion,
bring and prosecute a separate action or actions against Parent for the full
amount of the Obligations, regardless of whether action is brought against
Purchaser or any other Person, whether Purchaser or any other Person is joined
in any such action or actions or whether Purchaser or any other Person was
primarily responsible for causing the Obligations of Purchaser under this
agreement.  For the avoidance of doubt, Parent shall remain liable for
performing its obligations hereunder in the event that Purchaser assigns this
Agreement to an Affiliate thereof in accordance with the terms of this Agreement
(with all references to “Purchaser” herein to then be deemed references to such
affiliated assignee).  Parent’s obligations hereunder shall apply regardless of
any amendments, variations, alterations, waivers or extensions to this Agreement
executed pursuant to this Agreement, regardless of whether Parent received
notice of the same and Parent hereby waives notice of the same.  In connection
with this guaranty, Parent waives: (a) any defenses that would be available to
Purchaser arising under applicable bankruptcy Laws; (b) any right to require the
Sellers to (i) proceed against Purchaser or any other Person; (ii) proceed
against or exhaust any security or (iii) pursue any other remedy for the breach
of an obligation by Purchaser under this Agreement; and (c) any defense from the
absence, impairment or loss of any right of reimbursement or subrogation or any
other rights against Purchaser.  The Sellers acknowledge and agree that, except
as otherwise provided in this Section 8.16, Parent may assert any defenses that
would be available to Purchaser with respect to any demand for performance of
any Obligations of Purchaser under this Agreement (including those set forth in
Article VII).
 
[Signature Page Follows]
 
 


 
57

--------------------------------------------------------------------------------

 


The Parties have executed this Stock Purchase Agreement as of the date indicated
in the first sentence of this Agreement.
 
SELLERS:


/s/ Jordan Lowe                                                    
Jordan Lowe
 
 
DANIEL BROSK TRUST DATED DECEMBER 22, 2006
 
By: /s/ Daniel Brosk                                              
Daniel Brosk, Trustee


 
COMPANY:
 
NLAYER COMMUNICATIONS, INC.
 
By:  /s/ Jordan Lowe                                              
Name:  Jordan Lowe
Title:   President
 
 
PURCHASER:


GLOBAL TELECOM & TECHNOLOGY AMERICAS, INC.


By:  /s/ Chris McKee                                             
Name:  Chris McKee
Its:        General Counsel


PARENT:


GLOBAL TELECOM & TECHNOLOGY, INC.


By:  /s/ Chris McKee                                             
Name:  Chris McKee
Its:        General Counsel


 
58

--------------------------------------------------------------------------------

 


ANNEX A


DEFINITIONS


  PART I  - DEFINITIONS:
 
As used in the Agreement, each of the following terms has the meaning given in
this Annex A:
 
“Affiliate” of any particular Person means any other Person controlling,
controlled by or under common control with such particular Person.  For the
purposes of this definition, “controlling,” “controlled” and “control” means the
possession, directly or indirectly, of the power to direct the management and
policies of a Person whether through the ownership of voting securities, by
Contract or otherwise.
 
“business day” means any day of the year other than: (a) any Saturday or Sunday;
or (b) any other day on which the banks located in the State of Illinois are
closed for business.
 
“Claim” means any complaint, allegation, charge, petition, appeal, demand,
notice, filing or claim of any kind that commences, alleges a basis to commence
or threatens to commence any Proceeding by or before any Governmental Body, or
that asserts, alleges a basis to assert or threatens to assert any right,
breach, default, violation, noncompliance, termination, cancellation or other
action or omission that would reasonably be expected to result in a Loss.
 
“Contract” means any contract, agreement, instrument, lease, sublease, loan
agreement, indenture, bond, note, mortgage, license, sublicense, purchase or
sale order, quotation or other arrangement, commitment, plan, understanding,
undertaking or other obligation, whether written or oral, that is binding or
enforceable on at least one of the parties thereto.
 
“Code” means the Internal Revenue Code of 1986, as amended.
 
“Customers” means (a) (i) each of the Persons that is a customer of the Company
as of the Closing Date or that has been a customer of the Company during the
period of twelve (12) consecutive full calendar months preceding the Closing
Date, and (ii) each of the Persons which Sellers and Purchaser agree is
reasonably likely to become a Customer of the Company or the  nLayer Business,
and, in each case, is set forth on Schedule I, and (b) each of the Persons that
becomes a customer of the Company or the nLayer Business on or following the
Closing Date, excluding any Persons that are Existing Customers, the
relationships with which the Parties agree, in good faith, were primarily
established by a Seller or an Affiliate of any Seller.
 
“Disclosure Schedule” means the disclosure schedule setting forth exceptions to
the representations and warranties made by the Sellers in Article III, which is
incorporated by reference into this Agreement and thereby made a part hereof.
 


 
A-1

--------------------------------------------------------------------------------

 


“Existing Customers” means Persons who are customers of Purchaser or any of its
Affiliates as of the Closing Date or have been customers of Purchaser or any of
its Affiliates during the period of twelve (12) consecutive full calendar months
preceding the Closing Date, each of which is set forth on Schedule II.
 
“GAAP” means United States generally accepted accounting principles.
 
“Governmental Body” means any federal, state, regional, county, city, local,
municipal, foreign or other government or quasi-governmental entity or authority
or any department, branch, agency, commission, board, subdivision, bureau,
agency, official, political subdivision or other instrumentality of any of the
foregoing, any administrative or regulatory body obtaining authority from any of
the foregoing, and any court, tribunal, judicial or arbitral body, mediation or
conciliation or self-regulatory authority.
 
“Income Taxes” means Taxes (i) imposed on, or with reference to, net income or
gross receipts, or (ii) imposed on, or with reference to, multiple bases
including net income or gross receipts.
 
“Indebtedness” means, with respect to any Person, without duplication, (a) any
obligation of such Person (i) constituting the principal amount, plus any
related accrued and unpaid interest, fees, expenses and prepayment premiums or
penalties, of indebtedness for borrowed money; (ii) evidenced by any note, bond,
debenture, bankers acceptance, letter of credit or other instrument, facility or
debt security (including a purchase money obligation); (iii) upon which interest
charges (other than late payment charges) are customarily paid or owed; (iv)
issued or assumed as the deferred purchase price of property or services,
conditional sale obligations and obligations under any title retention
agreement; or (v) under any lease or similar arrangement that would be required
to be accounted for by the lessee as a capital lease in accordance with GAAP;
(b) any synthetic lease obligations, sale-leaseback obligations and other
similar indebtedness obligations, whether secured or unsecured; (c) any direct
or indirect guarantee (or keepwell agreement) by such Person of any indebtedness
of any other Person described in the preceding clause (a); (d) any obligation to
reimburse any bank or other Person for amounts paid under a letter of credit or
similar instrument (other than those issued in respect of performance
obligations in the ordinary course); (e) any obligations under interest rate,
currency and other derivative Contracts; and (f) any preferred stock or similar
security or equity interest having a preference over the common equity of such
Person in a liquidation, dissolution, or winding-up of such Person or otherwise.
 
“Intellectual Property Rights” means all of the following in any jurisdiction
throughout the world: (a) copyrights, mask works, and other works of authorship;
(b) inventions (whether or not patentable or reduced to practice), patents,
patent applications and patent disclosures, together with all divisions,
continuations, continuations-in-part, reissues, revisions, additions,
extensions, and reexaminations thereof and all industrial designs, industrial
models and utility models; (c) trade marks, service marks, trade dress, logos,
slogans, trade names, Internet domain names, corporate names, and all other
designations of origin, and all goodwill associated with the foregoing; (d)
software, computer hardware and information technology systems; (e) rights or
interests protected
 


 
A-2

--------------------------------------------------------------------------------

 


by non-statutory or common law evidenced by or embodied in any idea, design,
concept, process, technology, invention, discovery, enhancement, improvement or
information and data (including formulae, procedures, protocols, techniques and
results of experimentation and testing), regardless of patentability, including
trade secrets and know-how; (f) moral and economic rights of authors and
inventors, however denominated; (g) all other proprietary and intellectual
property rights; (h) all appurtenances related to, and derivative works and
improvements of, any of the foregoing; (i) all Contracts, applications,
registrations, extensions and renewals related to any of the foregoing,
regardless of whether any of such rights arise under the laws of the United
States or any other state, country or jurisdiction; and (j) copies and tangible
embodiments of any of the foregoing in whatever form or medium.
 
“IRS” means the Internal Revenue Service.
 
“Knowledge of the Company” or variations thereof as used herein will be limited
to the actual knowledge after reasonable due inquiry of each of the Sellers.
 
“Law” means any constitutional provision, statute, ordinance, law (including
common law), rule, regulation, code, plan, decree, injunction, judgment, Order,
ruling, assessment or writ of any Governmental Body, or any legally binding
regulatory policy statement, binding guidance, binding directive or decree of
any Governmental Body, in each case as any of the foregoing may be in effect
from time to time.
 
“Liability” with respect to any Person, means any liability or obligation of
such Person of any kind, character or description, whether known or unknown,
absolute or contingent, accrued or unaccrued, disputed or undisputed, liquidated
or unliquidated, secured or unsecured, joint or several, due or to become due,
vested or unvested, executory, determined, determinable or otherwise, and
whether or not the same is required to be accrued on the financial statements of
such Person, including any liability for payment, Indebtedness, payment
obligation or other sum that is or may become due.
 
“Lien” means any lien (including any Tax lien), mortgage, security interest,
pledge, deposit, option, infringement, charge, claim, deed of trust,
hypothecation, mortgage, contingent sale, title retention, lease or sublease,
building or use restriction, adverse claim, right or intent, covenant, easement,
encroachment, defect or other matter affecting title, conditional sales
agreement, or other  encumbrance or restriction (including a restriction on
transfer such as a right of first refusal) of any nature or kind, whether
voluntarily or involuntarily incurred, arising by operation of Law, by Contract
or otherwise, and including any Contract to give any of the foregoing in the
future.
 
“Losses” means any and all Liabilities, Proceedings, Claims, losses, demands,
assessments, adjustments, costs, awards, judgments, settlement payments, fines,
penalties, Taxes, interest, damages, costs, deficiencies and expenses, including
any and all reasonable expenses incurred in connection with investigating,
defending or asserting any of the foregoing (including court filing fees, court
costs, arbitration fees or costs, witness fees, and reasonable fees and
disbursements of legal counsel, investigators, consultants, expert witnesses,
accountants and other professionals).
 


 
A-3

--------------------------------------------------------------------------------

 


“Material Adverse Effect” means any change, effect, matter, event, fact,
condition, circumstance, occurrence or development that, individually or in the
aggregate, is or would reasonably be expected to (a) be materially adverse to
the business, assets or properties (including intangible assets or properties),
liabilities, condition (financial or otherwise), operations or operating results
or prospects of the Company, or (b) materially impair the ability of the Company
to perform its obligations under this Agreement or to consummate the
transactions contemplated hereby.
 
“Net Working Capital” means current assets (excluding cash and cash equivalents)
of the Company minus current liabilities (excluding any Indebtedness or Company
Transaction Expenses) of the Company, as determined in accordance with GAAP.
 
“Non-Income Taxes” means all Taxes other than Income Taxes.
 
“Order” means any judgment, writ, decree, directive, decision, injunction,
ruling, stipulation, award, order (including any consent decree or cease and
desist order) or determination of any kind issued, promulgated or entered by or
with any Governmental Body.
 
“Organizational Documents” of a Person means: (a) the certificate of
incorporation, certificate of trust or similar document(s) filed with a
Governmental Body, which filing forms or organizes such Person; and (b) the
bylaws, trust agreement or similar document(s), whether or not filed with a
Governmental Body, which organize and/or govern the internal affairs of such
Person, in the case of each of the foregoing clauses (a) and (b), as in effect
at the time in question.
 
“Percentage Interest” means, with respect to each Seller, the percentage set
forth opposite such Seller’s name on Exhibit A.
 
“Permitted Liens” means (a) statutory Liens for current Taxes or other
governmental charges not yet due and payable or the amount or validity of which
is being contested in good faith by the Company and are accrued in full on the
Interim Financial Statements, (b) mechanic’s, carriers’, workers’, repairers’
and similar statutory Liens arising or incurred in the ordinary course of
business, and (c) Liens arising under worker’s compensation, unemployment
insurance, social security, retirement and similar legislation arising or
incurred in the ordinary course of business (and without any violation of
applicable Law).
 
“Person” means a natural person, a partnership, a corporation, a company, a
limited liability company, an association, a joint stock company, a trust, a
joint venture, an unincorporated organization, or other form of business
enterprise or a Governmental Body.
 
“Proceeding” means any suit, action, cause of action (whether at law or in
equity), arbitration, audit, hearing, investigation, litigation, claim,
complaint, administrative or similar proceeding (whether civil, criminal,
administrative, judicial or investigative, whether formal or informal, whether
public or private) commenced,
 


 
A-4

--------------------------------------------------------------------------------

 


brought, conducted or heard by or before, or otherwise involving, any
Governmental Body.
 
“Purchaser Confidential Information” means any and all information and records,
data and other trade secrets of the Company, Purchaser or Purchaser’s
Affiliates, as they may exist from time to time, of any Persons that hereafter
are or become Subsidiaries of any of the foregoing, or of customers, suppliers,
vendors, referral sources or other Persons that the Company does business with,
whether written, oral, electronic or in other tangible or intangible form,
including: (A) corporate information (including business plans, proposed
products, expansion plans, strategies and policies); (B) marketing information
(including strategies, methods, customers, prospects, market research data and
plans for trademarks, service marks and copyrighted materials); (C) financial
information (including cost, sales, pricing and performance data, debt
arrangements, investors, client financial information and credit files); (D)
operational and scientific information (including current and planned
distribution and supply methods and processes, techniques, contracts, business
records, trade secrets, computer programs and technical information); and (E)
personnel information (including personnel lists, resumes, personnel data,
organizational structure, compensation structure and performance
evaluations).  The term “Purchaser Confidential Information,” however, does not
include any information which: (I) is or becomes generally available to the
public knowledge other than as a result of a disclosure by any Seller or any
Affiliate of any Seller in violation of the terms hereof; (II) was available to
such Seller on a non-confidential basis prior to being disclosed or made
available to such Seller by or on behalf of the Company, as evidenced by the
contemporaneous written records of such Seller; or (III) is disclosed to or
becomes available to such Seller on a non-confidential basis by or from a source
other than the Company or its Affiliates after the disclosure of such
information to such Seller by or on behalf of the Company or its Affiliates,
which source does not have a duty of nondisclosure, directly or indirectly, to
the Company, its Affiliates or another Person with respect to such information.
 
“Seller Confidential Information” means any and all information and records,
data and other trade secrets of each of the Sellers and each of their respective
Affiliates, including Server Central and CacheNetworks, as they may exist from
time to time (collectively, the “Seller Confidentiality Parties”), of any
Persons that hereafter are or become Subsidiaries of any of the foregoing, or of
customers, suppliers, vendors, referral sources or other Persons that any of the
Seller Confidentiality Parties does business with, whether written, oral,
electronic or in other tangible or intangible form, including: (A) corporate
information (including business plans, proposed products, expansion plans,
strategies and policies); (B) marketing information (including strategies,
methods, customers, prospects, market research data and plans for trademarks,
service marks and copyrighted materials); (C) financial information (including
cost, sales, pricing and performance data, debt arrangements, investors, client
financial information and credit files); (D) operational and scientific
information (including current and planned distribution and supply methods and
processes, techniques, contracts, business records, trade secrets, computer
programs and technical information); and (E) personnel information (including
personnel lists, resumes, personnel data, organizational structure, compensation
structure and performance evaluations).  The term “Seller Confidential
 


 
A-5

--------------------------------------------------------------------------------

 


Information,” however, does not include any information which: (I) is or becomes
generally available to the public knowledge other than as a result of a
disclosure by Purchaser or any of its Affiliates, including the Company, in
violation of the terms hereof; (II) was available to Purchaser or its Affiliates
on a non-confidential basis prior to being disclosed or made available to such
Person by or on behalf of any of the Seller Confidentiality Parties, as
evidenced by the contemporaneous written records of thereof; or (III) is
disclosed to or becomes available to Purchaser or its Affiliates on a
non-confidential basis by or from a source other than any of the Seller
Confidentiality Parties after the disclosure of such information to Purchaser or
its Affiliates by or on behalf of a Seller Confidentiality Party, which source
does not have a duty of nondisclosure, directly or indirectly, to the Seller
Confidentiality Party or another Person with respect to such information.
 
“Subsidiary” means any Person with respect to which another Person, directly or
indirectly owns equity securities collectively: (a) representing a majority of
the voting interest of such Person, or (b) having the voting power to be able to
elect a majority of the members of the board of directors or similar body or
otherwise control the management and operations of such Person.
 
“Tax” or “Taxes” means any and all income, gross receipts, license, payroll,
employment, excise, severance, stamp, occupation, premium, windfall profits,
customs duties, capital stock, franchise, profits, withholding, social security,
unemployment, disability, real property, personal property, sales, use,
transfer, registration, value added, alternative or add-on minimum, service,
recording, import, export, estimated or other tax, assessment, fee, levy, duty,
tariff or similar charge of any kind of any Governmental Body, whether computed
on a separate, consolidated, unitary, combined or any other basis, including any
interest, penalty or addition thereto, whether disputed or not, and including
any Liability in respect of any of the foregoing payable by reason of Contract,
assumption, transferee liability or operation of law or as an indemnitor or in a
similar capacity.
 
“Tax Return” means any return, report, declaration, information return, claim
for refund or other document furnished or required to be furnished to a
Governmental Body or other Person with respect to any Tax, including any
information return or report or statement with respect to payments to any Person
or backup withholding, and including any schedule or attachment thereto and any
amendment thereof.
 
“Transaction Documents” means the Transition Services Agreement, the Releases,
the Services Agreements, the Non-Compete Agreements, the Registration Rights
Agreement and any other document or instrument (other than this Agreement) to be
entered into by or among the Parties in connection with the transactions
contemplated by this Agreement.
 
“Transfer Taxes” means all sales, use, transfer, documentary, stamp,
registration, real property transfer or gains and other similar Taxes, and all
conveyance, recording and other similar fees, including any penalties and
interest with respect to the foregoing and the costs of preparing and filing any
Tax Returns with respect to such Taxes and fees.
 


 
A-6

--------------------------------------------------------------------------------

 


 PART II  - CROSS REFERENCE TO OTHER DEFINITIONS:
 
As used in the Agreement, each of the following terms has the meaning given in
the respective location of the Agreement set forth across from such term:
 
 

 
Term
Reference
 
1933 Act
Section 1.8(b)
 
1934 Act
Section 1.2(e)
 
338(h)(10) Consideration
Section 6.2(b)
 
338(h)(10) Election
Section 6.2
 
Additional Deferred Payment Amount
Section 1.7(b)(iii)
 
Aggregate Threshold
Section 7.4(a)
 
Agreement
Preamble
 
Allocation
Section 6.2(b)
 
Annual Financial Statements
Section 3.8(a)
 
Assumption of Defense Notice
Section 7.6(b)
 
Applicable Deferred Payment Period
Section 1.7(a)
 
Applicable Earn-Out Revenue
Section 1.7(a)
 
Assets
Section 6.2(b)
 
Auditor
Section 5.1
 
Balance Sheet
Section 3.8(a)
 
CacheNetworks
Section 1.5(a)(xvi)
 
CacheNetworks Services Agreement
Section 1.5(a)(xvi)
 
Claim Response
Section 7.5(b)
 
Closing
Section 1.4
 
Closing Date
Section 1.4
 
Closing Net Working Capital
Section 1.6(a)
 
Closing Date Payment
Section 1.2(a)
 
Company
Preamble
 
Company Transaction Expenses
Section 8.1
 
Company Permits
Section 3.13
 
Custodian
Section 1.2(e)
 
Deferred Payment Conversion Price
Section 1.8(a)
 
Deferred Payment Date
Section 1.2(d)
 
Deferred Payment Shares
Section 1.8(a)
 
Deferred Payments
Section 1.2(d)
 
Deferred Payments Period
Section 1.7(c)
 
Deferred Payments Statement
Section 1.7(b)(ii)
 
Delaware Courts
Section 8.12(a)
 
Disclosing Party
Section 5.4
 
Draft Allocation
Section 6.2(b)
 
Estimated Gross-Up Payment
Section 6.2(a)
 
Existing Customer Prior Revenue
Section 1.7(a)
 
Final Adjustment Amount
Section 1.6(b)
 
Final Allocation
Section 6.2(b)

 
 
A-7

--------------------------------------------------------------------------------

 
 
 

 
Final Closing Net Working Capital
Section 1.6(a)
 
Final Gross-Up Payment
Section 6.2(d)
 
Final Post-Closing NWC Statement
Section 1.6(a)
 
Financial Statements
Section 3.8(a)
 
Form 8023
Section 6.2(a)
 
Fundamental Representations
Section 7.1(a)
 
General Indemnity Cap
Section 7.4(c)
 
Gross-Up
Section 6.2(d)
 
Gross-Up Payment
Section 6.2(d)
 
Incremental Tax
Section 6.2(d)
 
Indemnified Party
Section 7.5(a)
 
Indemnifying Party
Section 7.5(a)
 
Independent Accountants
Section 1.6(a)
 
Insurance Policies
Section 3.12
 
Interim Financial Statements
Section 3.8(a)
 
Latest Balance Sheet
Section 2.11(a)
 
Material Adverse Effect
Section 7.7(a)
 
Material Contract(s)
Section 3.15(b)
 
Maximum Deferred Payment Shares
Section 2.8
 
nLayer Business
Recitals
 
Non-Compete Agreements
Section 1.5(a)(v)
 
Notice of Claim
Section 7.5(a)
 
NWC Dispute Notice
Section 1.6(a)
 
NWC Review Period
Section 1.6(a)
 
Obligations
Section 8.16
 
Party /Parties
Preamble
 
Permits
Section 3.13
 
Permitted Activities
Section 5.5
 
Personal Property
Section 3.10(b)
 
Post-Closing NWC Statement
Section 1.6(a)
 
Pre-Closing Tax Period
Section 6.3(a)
 
Pre-Closing Tax Returns
Section 6.1(b)
 
Purchase
Recitals
 
Purchase Price
Section 1.1
 
Purchaser
Preamble
 
Purchaser Indemnitees
Section 7.2(a)
 
Purchaser Loan Agreement
Section 1.2(e)
 
Registration Rights Agreement
Section 1.5(a)(vii)
 
Releases
Section 1.5(a)(vi)
 
Representation Letter
Section 5.1
 
Representatives
Section 1.7(d)
 
Response Period
Section 7.5(b)
 
Restrictive Covenant Period
Section 5.5
 
SEC
Section 1.2(e)
 
SEC Documents
Section 2.11(a)

 
 
A-8

--------------------------------------------------------------------------------

 
 
 

 
Seller(s)
Preamble
 
Seller Indemnities
Section 7.3
 
Server Central
Section 1.5(a)(iv)
 
Server Central Services Agreement
Section 1.5(a)(xv)
 
Services Agreements
Section 1.5(a)(xvii)
 
Shares
Recitals
 
Straddle Period
Section 3.17(c)
 
Tax Proceeding
Section 7.6(e)
 
Third Party Claim
Section 7.6(a)
 
Transition Services Agreement
Section 1.5(a)(iv)
 
Triggering Event
Section 1.2(e)
 
Trust
Preamble
     





 










 
A-9

--------------------------------------------------------------------------------

 


EXHIBIT A
 
Stockholders List
 
 
Stockholder
Common
Shares
Percentage
Interests
     
Jordan Lowe
60
60%
Daniel Brosk Trust
   
Dated12/22/2006
40
40%
     
TOTALS:
100
100%





 
A-10

--------------------------------------------------------------------------------

 


Exhibit B


Example Form of Post-Closing NWC Statement



   
Apr 28, 12
   
Adj
   
Projected
Apr 30,
2012
 
Current Assets
                 
Checking/Savings
                 
Chase Deposit Accounts
                 
Chase A/R 761214592
    1,515,979.90       -1,515,979.90       0.00  
Total Chase Deposit Accounts
    1,515,979.90       -1,515,979.90       0.00  
Total Checking/Savings
    1,515,979.90       -1,515,979.90       0.00  
Accounts Receivable
                       
Accounts Receivable
    434,141.48       0.00       434,141.48  
Total Accounts Receivable
    434,141.48       0.00       434,141.48  
Other Current Assets
                       
Accounts Rec.-billed in arrears
    644,554.94       -33,854.04       610,700.90  
Prepaid Network Expense
    94,535.31       51,871.15       146,406.46  
Prepaid Legal
    8,000.00       0.00       8,000.00  
Security Deposits
    22,563.40       0.00       22,563.40  
Total Other Current Assets
    769,653.65       18,017.11       787,670.76                            
Total Current Assets
    2,719,775.03       -1,497,962.79       1,221,812.24  
Current Liabilities
                       
Accounts Payable
                       
Accounts Payable
    157,517.56       -232,034.04       -74,516.48  
Total Accounts Payable
    157,517.56       -232,034.04       -74,516.48  
Other Current Liabilities
                       
Accrued Expenses
    0.00       85,000.00       85,000.00  
Deferred Revenue
    598,320.00       141,750.00       740,070.00  
Accrued Wages
    79,683.00       -79,683.00       0.00  
Notes Payable
                    0.00  
Note to SvrCentral (7/11-6/12)
    111,108.75       -111,108.75       0.00  
Total Notes Payable
    111,108.75       -111,108.75       0.00  
Total Other Current Liabilities
    789,111.75       35,958.25       825,070.00  
Total Current Liabilities
    946,629.31       -196,075.79       750,553.52                            
Net Working Capital Surplus (Deficit)
    1,773,145.72       -1,301,887.00       471,258.72  

 


 
A-11